


Exhibit 10.17

 

GROUND LEASE

 

by and between

 

CITY OF SHREVEPORT,

as Landlord

 

and

 

QNOV,

as Tenant

 

May 19, 1999

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I - DEMISING OF PREMISES

1

 

 

 

ARTICLE II - DEFINITIONS

2

 

 

 

ARTICLE III - TERM

13

3.01

Initial Term and Renewal Term(s)

13

3.02

Deemed Exercise of Renewal Options

14

3.03

Default by Tenant

15

3.04

Termination During Initial Term

15

3.05

Confirmation of Dates

15

3.06

Termination by Tenant

15

 

 

 

ARTICLE IV - DEVELOPMENT AND CONSTRUCTION

16

4.01

Construction

16

4.02

Standards for Construction of Shoreside Complex

17

4.03

Review by Design Review Committee

17

4.04

Arbitration

18

4.05

Sidewalks

19

4.06

Elevated Walkways

19

4.07

Cooperation by Landlord

19

4.08

Title to Personal Property

20

4.09

Equipment Liens

20

4.10

Riverboat Casinos

20

4.11

Traffic Study

20

4.12

Utilities

21

 

 

 

ARTICLE V - RENT

22

5.01

Means of Payment

22

5.02

Rent Prior to Construction Commencement Date

22

5.03

Fixed Rent

22

5.04

Percentage Rent

23

5.05

Reporting and Payment

23

5.06

Accounting Records

23

5.07

Annual Audit Procedures

23

5.08

Confidentiality

24

5.09

Additional Rent

24

5.10

Minimum Percentage Rent

24

 

 

 

ARTICLE VI - ADDITIONAL PAYMENTS BY TENANT; IMPOSITIONS

25

6.01

Landlord’s Net Return

25

6.02

Impositions

25

6.03

Assessments In Installments

25

 

i

--------------------------------------------------------------------------------


 

6.04

Combined Tax Lots

25

6.05

Direct Payment by Landlord

26

6.06

Utilities

26

 

 

 

ARTICLE VII - USE

26

7.01

Permitted Uses

26

7.02

Riverboat Casino

26

7.03

Parking

26

 

 

 

ARTICLE VIII - MARKS AND PUBLICITY

27

8.01

Exclusive Ownership of Marks

27

8.02

References to Marks

27

8.03

Effect of Lease Termination

27

8.04

Publicity

27

 

 

 

ARTICLE IX - LAW

27

9.01

Compliance with Law

27

9.02

Mandated Alterations

28

 

 

 

ARTICLE X - MAINTENANCE AND ALTERATIONS

28

10.01

Obligation to Maintain

28

10.02

Hotel Maintenance

28

10.03

Improvements and Structures

29

10.06

Existing Improvements

30

 

 

 

ARTICLE XI - PROHIBITED LIENS

31

11.01

Tenant’s Covenant

31

11.02

Protection of Landlord

31

 

 

 

ARTICLE XII - INDEMNIFICATION; LIABILITY OF LANDLORD

32

12.01

Mutual Indemnity Obligations

32

12.02

Liability of Landlord

32

12.03

Indemnity Relating to Access

33

12.04

Indemnification Procedures

33

 

 

 

ARTICLE XIII - RIGHT OF CONTEST

34

 

 

 

ARTICLE XIV - INSURANCE

34

14.01

Tenant to Insure

34

14.02

Nature of Insurance Program

36

14.03

Policy Requirements and Endorsements

36

14.04

Deliveries to Landlord

37

14.05

Blanket and Umbrella Policies

37

14.06

Waiver of Certain Claims

37

 

ii

--------------------------------------------------------------------------------


 

14.07

No Representation of Adequate Coverage

37

 

 

 

ARTICLE XV - DAMAGE OR DESTRUCTION

38

15.01

Notice; No Rent Abatement

38

15.02

Adjustment of Claims; Use of Insurance Proceeds

38

15.03

Depository

38

 

 

 

ARTICLE XVI - CONDEMNATION

38

16.01

Substantial Condemnation

38

16.02

Insubstantial Condemnation

39

16.03

Temporary Condemnation

39

16.04

Other Governmental Action

39

16.05

Assignment of Condemnation Proceeds

39

16.06

Settlement or Compromise

39

16.07

Prompt Notice

40

16.08

Taking or Termination of Lease by Landlord

40

 

 

 

ARTICLE XVII - TRANSFERS BY LANDLORD

40

17.01

Landlord’s Right to Convey

40

17.02

No Encumbrances

40

 

 

 

ARTICLE XVIII - TRANSFERS BY TENANT

40

18.01

Assignment to Related Entities

40

18.02

Acquisitions

41

18.03

Assignment to Unrelated Entities

41

 

 

 

ARTICLE XIX - SUBLETTING

41

19.01

Tenant’s Right to Sublet

41

19.02

Subordination, Attornment and Nondisturbance

42

19.03

No Release of Tenant Upon Sublease

42

19.04

Assignment of Sublease Rents

42

 

 

 

ARTICLE XX - TENANT’S RIGHT TO MORTGAGE

42

 

 

 

ARTICLE XXI - QUIET ENJOYMENT

43

 

 

 

ARTICLE XXII - REPRESENTATIONS AND WARRANTIES

43

22.01

Due Authorization and Execution

43

22.02

No Litigation

43

22.03

FIRPTA

43

22.04

No Pending Improvements

43

22.05

No Other Tenants

43

22.06

Representations and Warranties in Agreement to Lease

44

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XXIII - FORCE MAJEURE

44

 

 

 

ARTICLE XXIV - ACCESS

44

 

 

 

ARTICLE XXV - LATE PAYMENT

44

 

 

 

ARTICLE XXVI - LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

45

26.01

Landlord’s Option

45

26.02

Reimbursement by Tenant

45

 

 

 

ARTICLE XXVII - DEFAULT BY TENANT; REMEDIES

45

27.01

Events of Default

45

27.02

Remedies

46

27.03

Re–Entry

46

27.04

Pending Dispute Regarding Event of Default

46

27.05

Late Payment Fee

46

 

 

 

ARTICLE XXVIII - TERMINATION

47

28.01

Possession

47

28.02

Adjustment of Revenues and Expenses

47

28.03

Documentation

47

28.04

Miscellaneous Assignments

47

28.05

Termination of Memorandum of Lease

48

28.06

Personal Property and Equipment

48

28.07

Remove Riverboat Casino

48

 

 

 

ARTICLE XXIX - NO BROKER

48

 

 

 

ARTICLE XXX - WAIVERS

48

30.01

No Waiver by Silence

48

30.02

Waiver of Trial by Jury

48

 

 

 

ARTICLE XXXI - MEMORANDUM OF LEASE

49

 

 

 

ARTICLE XXXII - ESTOPPEL CERTIFICATES

49

32.01

Rights to Each Party

49

32.02

Failure to Execute Estoppel Certificate

49

32.03

Delivery of Estoppel Certificates

49

 

 

 

ARTICLE XXXIII - EQUAL OPPORTUNITY EMPLOYMENT AND AFFIRMATIVE ACTION PLAN

50

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XXXIV - MISCELLANEOUS

52

34.01

Reasonableness

52

34.02

Documents in Recordable Form

52

34.03

Further Assurances

52

34.04

Performance Under Protest

52

34.05

No Third Party Beneficiaries

53

34.06

Interpretation

53

34.07

Captions

53

34.08

Cumulative Remedies

53

34.09

Right of Injunction

53

34.10

Entire Agreement

53

34.11

Amendment

53

34.12

Partial Invalidity

53

34.13

Successors and Assigns

54

34.14

Governing Law

54

34.15

Obligation to Perform

54

34.16

Counterparts

54

34.17

Time Periods

54

34.18

Arbitration Procedures

54

34.19

Dockside Casino

55

34.20

Prohibited Persons

55

34.21

Signs

55

34.22

Taxes, Payments and Services

56

34.23

Riverboat Casino Admission Fee

57

34.24

Hotel Room Blockage Policy

59

34.25

Landlord’s Status

59

34.26

Employee Off-Site Parking

59

34.27

References to Sections, Articles and Exhibits

59

34.28

Barnwell and Civic Theater Parking

59

34.29

SWEPCO Servitude

59

 

 

 

ARTICLE XXXV - STIPULATION AS TO VENUE IN CADDO PARISH

60

 

 

 

ARTICLE XXXVI - NOTICES

60

 

v

--------------------------------------------------------------------------------


 

Exhibits

 

A - 1

Pavilion/Hotel Parcel

A - 2

Expansion Parcel

A - 3

North Parking Parcel

A - 4

South Parking Parcel

A - 5

Elevated Walkway Spaces

A - 6

Texas Street Parcel

B

Permitted Exceptions

C

Form of Estoppel Certificate

D

Form of Staging Area Servitude Agreement

E

Form of SAND Agreement

F

Form of Memorandum of Lease

G

Leasehold Mortgage Provisions

 

vi

--------------------------------------------------------------------------------

 

GROUND LEASE

 

THIS GROUND LEASE (this “Lease”) is made and entered into as of May 19, 1999
(the “Commencement Date”), between the CITY OF SHREVEPORT, LOUISIANA, a
municipal corporation of the State of Louisiana, represented by Keith Hightower,
its Mayor, duly authorized to act under Ordinance No.217: of 1998 of the City of
Shreveport (“Landlord”), and QNOV, a Louisiana general partnership, represented
herein by and through its general partners Sodak Louisiana, L.L.C., which in
turn is appearing herein by and through Jack E. Pratt, its Manager, duly
authorized and HWCC-LOUISIANA, INC., which in turn is appearing herein by and
through Jack E. Pratt, its President, duly authorized (“QNOV”).

 

Recitals

 

A.  Landlord wishes to lease to QNOV, and QNOV wishes to lease from Landlord,
certain immovable property located in the City of Shreveport and more
particularly described in Exhibits “A-1” (the “Pavilion/Hotel Parcel”), “A-2”
(the “Expansion Parcel”), “A-3” (the “North Parking Parcel”), “A-4” (the “South
Parking Parcel”), “A-5” (the “Elevated Walkway Spaces”) and “A-6” (the “Texas
Street Parcel”) (collectively, the “Premises”) for the purpose of constructing
and operating a riverboat/entertainment complex, Hotel (as hereinafter defined),
no less than 1950 surface and structured parking spaces and related facilities
(collectively, the “Shoreside Complex”) and for other uses and purposes as set
forth in this Lease.

 

B.  Landlord declares that in entering into this Lease it has complied with all
requirements of Law, including La. R.S. 33:4712.

 

C.  The parties desire to enter into this Lease to set forth their rights and
obligations relating to the Premises.

 

NOW, THEREFORE, IN CONSIDERATION OF THE COVENANTS AND AGREEMENTS OF THE PARTIES
CONTAINED IN THIS LEASE, INCLUDING THE PAYMENT OF RENT (HEREINAFTER DEFINED),
AND IN CONSIDERATION OF THE RECITALS SET FORTH ABOVE (WHICH ARE INCORPORATED BY
REFERENCE IN THIS LEASE), INTENDING TO BE LEGALLY BOUND AND FOR THE CAUSE
EXPRESSED HEREIN, LANDLORD AND TENANT AGREE AS FOLLOWS:

 

ARTICLE I - DEMISING OF PREMISES

 

Landlord hereby leases the Premises to Tenant, and Tenant hereby takes and hires
the Premises from Landlord, all subject only to the estates, interests, liens,
charges and encumbrances set forth in Exhibit “B” (the “Permitted Exceptions”). 
The Premises are leased to Tenant for the Term defined in this Lease, upon all
the terms and conditions of this Lease.

 

--------------------------------------------------------------------------------


 

Landlord represents and warrants to Tenant that Landlord holds good and clear
record and marketable fee simple absolute title and full ownership to the
Premises, together with:  (a) all right, title and interest of Landlord, if any,
in and to the land lying in the bed of any street or highway in front of or
adjoining any portion of the Premises; (b) the appurtenances and all the estate
and rights of Landlord in and to the Premises; (c) any strips or alluvion
adjoining any portion of the Premises; and (d) riparian rights and littoral
rights associated therewith, including, but not limited to, all rights necessary
to dock or moor a riverboat casino and related facilities, excepting, however,
all rights in or ownership of the bed or bank of the Red River, being those
lands below the low water line of said river, all of which rights are vested in
the State of Louisiana and administered by the Caddo-Bossier Port Commission, an
agency of the State of Louisiana, all subject only to the Permitted Exceptions.
Notwithstanding the preceding representations and warranties or anything else
contained in this Lease to the contrary, Tenant acknowledges and agrees that
Landlord is making no representation or warranty relative to its title to or
ownership of the Texas Street Parcel.  Tenant further acknowledges and agrees
that its lease of the Texas Street Parcel is subject to a servitude of public
use in favor of the public and that such servitude, as it relates to the Texas
Street Parcel, shall be considered a Permitted Exception hereunder for all
purposes.

 

Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that
the matters enumerated on Exhibit B-1 (the “Outstanding Title Matters”) hereto
presently affect the Premises although they are not Permitted Exceptions.
Landlord, at its sole cost and expense, shall use its best efforts to cause the
satisfaction, termination, cancellation and release of all Outstanding Title
Matters on or before April 30, 1999 (the “Outside Title Date”), or such later
date as may be agreed upon in writing by Landlord and Tenant, to enable Tenant
to receive an owner’s policy of title insurance and Tenant’s lenders to receive
a mortgagee’s policy of title insurance, which do not list any of the
Outstanding Title Matters as exceptions to Tenant’s leasehold interest in the
Premises.

 

ARTICLE II - DEFINITIONS

 

“Acceptable Payment Discrepancy” is defined in Section 34.22(c).

 

“Accounting Principles” means generally accepted accounting principles, as by
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, applied in accordance with applicable requirements
of the Department of Public Safety and Corrections and the LGCB.

 

“Additional Rent” means any and all sums and payments to be paid by Tenant
pursuant to this Lease other than Fixed Rent, Percentage Rent and amounts
payable under Section 34.23(b).

 

“Admission Fee” means the admission fee authorized under La. R.S. 27:93 or any
other fee, tax or imposition based upon passengers boarding a Riverboat Casino,
whether levied pursuant to La. R.S. 27:93 or any other law, ordinance or
regulation whatsoever.

 

“Adjusted Gross Revenue” for any period means the sum of Gross Revenue less the
following revenues actually received by Tenant and included in Gross Revenues:
(i) any gratuities

 

2

--------------------------------------------------------------------------------


 

or service charges added to a customer’s bill; (ii) any credits or refunds made
to customers, guests or patrons; (iii) any sums and credits received by Tenant
for lost or damaged merchandise; (iv) any sales taxes, excise taxes, gross
receipt taxes, admission taxes, entertainment taxes, tourist taxes or similar
charges; (v) any proceeds from the sale or other disposition of furnishings and
equipment or other capital assets; (vi) any fire and extended coverage insurance
proceeds; (vii) any condemnation awards; (viii) any proceeds of financing or
refinancing; and (ix) any interest on bank account(s).

 

“Advisory Council” is defined in Article XXXIII.

 

“Affiliate” means, as to any entity, another entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such entity.

 

“Business Day” means any weekday on which national banks are generally open for
the conduct, with bank personnel, of regular banking business.

 

“Casualty” means any damage or destruction affecting any or all improvements
located on the Premises.

 

“Combined Tax Lot” is defined in Section 6.04.

 

“Commencement Date” is defined in the preamble of this Lease.

 

“Condemnation” means any taking of the Premises or any part of the Premises by
condemnation or by exercise of any right of eminent domain, or by any similar
proceeding or act of any Government.

 

“Construction Period” is defined in Section 5.02.

 

“Construction Period Rent” is defined in Section 5.02.

 

“Construction Trigger Date” means the six month anniversary of the Commencement
Date.

 

“Construction Commencement Date” means the date upon which construction of the
Shoreside Complex commences.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, United States City Average, all items (1982-1984 = 100). If such index is
no longer published, then Tenant shall designate a successor or replacement
index of substantially equivalent reliability and objectivity. The Consumer
Price Index in effect for any given date shall be deemed to refer to the
Consumer Price Index last published before such date.

 

3

--------------------------------------------------------------------------------


 

“Default” means any Monetary Default or Non-Monetary Default. Each and every
covenant of Tenant under this Lease, if not performed by Tenant, shall give rise
to a Default as to which Tenant shall have the cure rights provided for in this
Lease.

 

“Depository” means an Institutional Lender designated by Tenant to act as
“Depository” where expressly provided for in this Lease.

 

“Design Development Documents” means documents that (a) illustrate and describe
the refinement of the design of the Shoreside Complex, including site traffic
circulation, parking, ingress and egress, all proposed improvements and
conceptual landscaping plans, (b) establish the scope, relationships, forms,
size and appearance of the Shoreside Complex by means of plans, sections and
elevations and typical construction details and (c) include specifications that
identify major materials and systems and their quality levels.

 

“Design Review Committee” means a committee of seven individuals whose meetings
and deliberations shall be presided over by the Mayor of Shreveport or, in the
Mayor’s absence, his designee.  The members of the committee shall be the Mayor
of Shreveport (Chairman), the Chairman of the Shreveport City Council, the
Chairman of the Metropolitan Planning Commission, two citizens selected by the
Mayor from recommendations from members of the Shreveport City Council, and two
citizens selected by the Mayor of Shreveport.  Of the seven members, two shall
be certified architects of the State of Louisiana.  All members shall be
appointed within thirty (30) days of the Commencement Date.

 

“Elevated Walkway” means an enclosed climate-controlled pedestrian walkway.

 

“Elevated Walkway Spaces” is defined in the recitals of this Lease.

 

“Equipment Liens” means purchase-money security interests, financing leases, and
similar arrangements (including the corresponding UCC-1 financing statements)
relating to Tenant’s acquisition or financing of personal property used in
connection with the operation of the Premises and any Riverboat Casino, sale or
installment sale arrangements, or used under licenses, such as furniture,
fixtures and equipment, telephone, telecommunications and facsimile transmission
equipment, point of sale equipment, televisions, radios, and computer systems,
provided that each Equipment Lien encumbers or otherwise relates to only the
property financed or otherwise provided by the secured party under such
Equipment Lien. The lessor, seller or other secured party under an Equipment
Lien may be an Affiliate of Tenant.

 

“Estoppel Certificate” means a statement in writing containing all (or, at the
option of the Requesting Party, only some) of the statements set forth in the
form attached as Exhibit “C” and containing such additional information relating
to the Lease and the Premises as the Requesting Party shall reasonably specify.

 

“Estoppel Certificate Request” is defined in Section 32.01.

 

4

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 27.01.

 

“Expansion Parcel” is defined in the recitals of this Lease.

 

“Fee Estate” means Landlord’s fee estate in the Premises or any part of the
Premises or any direct or indirect interest in such fee estate. The Fee Estate
is subject to this Lease.

 

“Fee Mortgage” means any mortgage, deed of trust, deed to secure debt,
assignment, security interest, pledge, financing statement or other
instrument(s) or agreement(s) intended to grant security for any obligation
encumbering the Fee Estate as entered into, renewed, modified, amended, extended
or assigned from time to time during the Term.

 

“Fee Mortgagee” means any holder of a Fee Mortgage.

 

“Fiscal Month” means Tenant’s actual fiscal month which shall be a calendar
month. If Tenant elects to change its Fiscal Month, it shall give not less than
sixty (60) days’ Notice to Landlord specifying the change prior to the effective
date thereof and such change shall not cause a delay in any payment due under
this Lease. Such term shall also mean and refer to any partial Fiscal Month
arising because of a change in Tenant’s Fiscal Month, subject to proration of
any periodic payments calculated on the basis of a Fiscal Month.

 

“Fiscal Year” means Tenant’s actual fiscal year which shall be a calendar year.
If Tenant elects to change its Fiscal Year, it shall give not less than ninety
(90) days’ Notice to Landlord specifying the change prior to the effective date
thereof and any such change of date shall not cause a delay in or change the
amount of payments due under this Lease. Such term shall also mean and refer to
any partial Fiscal Year arising because of a change in Tenant’s Fiscal Year or
because of a variation between the commencement date of Tenant’s Fiscal Year and
the date when Tenant is required to commence to pay Percentage Rent calculated
with respect to each Fiscal Year (in each case subject to proration of any
periodic payments calculated on the basis of a Fiscal Year).

 

“Fixed Rent” is defined in Section 5.03(a).

 

“Government” means each and every applicable governmental authority, department,
agency, bureau or other entity or instrumentality having jurisdiction over the
Premises, including the federal government of the United States, the State
government and any subdivisions and municipalities thereof, including the Parish
government, and all other applicable governmental authorities and subdivisions
thereof.

 

“Gross Revenue” means all revenue of any nature derived by Tenant directly or
indirectly from the Shoreside Complex or any Riverboat Casino operated by Tenant
and berthed at the Premises, including food and beverage sales and other income,
rental or other payments from lessees, sublessees, licensees, managers and
concessionaires (but not the gross receipts of such lessees, sublessees,
licensees, managers and concessionaires, except as required by Section 19.01
hereof) net of any real estate or personal property taxes or the like collected
by Tenant or such

 

5

--------------------------------------------------------------------------------


 

lessees, sublessees, licensees, managers and concessionaires, less an amount
equal to the difference between Promotional Allowances and Room Rate Supplements
for the relevant period, and, in the case of such a Riverboat Casino, Net Gaming
Proceeds of such Riverboat Casino, in each case less items deductible as losses
in the ordinary course of business according to Law. Parking Revenue, if any, is
hereby specifically excluded from Gross Revenue.

 

“Hollywood” is defined in Section 8.01.

 

“Hotel” means a hotel and related facilities constructed on the Premises as
described in Section 4.01.

 

“HWCC” means HWCC-Louisiana, Inc.

 

“Impositions” means all taxes, special and general assessments, water rents,
rates and charges, commercial rent taxes, sewer rents and other impositions and
charges of every kind and nature whatsoever with respect to the Premises that
may be assessed, levied, confirmed, imposed or become a lien on the Premises
(other than on account of any actions or omissions of Landlord or conditions
existing on, at or with respect to the Premises before the Construction
Commencement Date) by or for the benefit of any Government with respect to any
period commencing on the Construction Commencement Date and thereafter during
the Term together with any taxes and assessments that may be levied, assessed or
imposed by the State or by any political or taxing subdivision of the State upon
the gross income arising from any Rent or in lieu of or as a substitute, in
whole or in part, for taxes and assessments imposed upon or related to the
Premises and commonly known as real estate taxes. The term “Impositions” shall,
however, not include any of the following, all of which Landlord shall pay
before delinquent or payable only with a penalty: (a) any franchise, income,
excess profits, estate, inheritance, succession, transfer, gift, corporation,
business, capital levy, or profits tax, or license fee, of Landlord; (b) if the
Premises is part of a Combined Tax Lot, any taxes and other Impositions
reasonably allocable to any portion of such Combined Tax Lot other than the
Premises, in accordance with the applicable provisions of this Lease; (c) the
incremental portion of any Imposition that would not have been levied, imposed
or assessed but for any sale or other direct or indirect transfer of the Fee
Estate or of any interest in Landlord during the Term; (d) any charges that
would not have been payable but for any act or omission of Landlord or
conditions existing on, at or with respect to the Premises before the
Construction Commencement Date; (e) any charges that are levied, assessed or
imposed against the Premises during the Term based on the recapture or reversal
of any previous tax abatement or tax subsidy, or compensating for any previous
tax deferral or reduced assessment or valuation, or based on a miscalculation or
misdetermination of any charge of any kind imposed or assessed with respect to
the Premises, relating to any period before the Construction Commencement Date;
(f) any sales or other taxes assessed and levied against Landlord’s receipt of
Rent hereunder (except where such taxes are imposed, in whole or in part, in
lieu of or in substitution for real estate taxes, in which event same shall be
paid by Tenant); and (g) interest, penalties and other charges with respect to
items “a” through “f.”

 

6

--------------------------------------------------------------------------------


 

“Indemnify” means, as to any Indemnitor, that such Indemnitor shall indemnify
the Indemnitee (and its partners, officers, directors, agents, officials and
employees or their equivalent) and defend and hold the Indemnitee (and its
partners, officers, directors, agents, officials and employees or their
equivalent) harmless from and against any and all losses, costs, claims,
liabilities, penalties, judgments, damages or other injuries, detriments, or
expenses (including reasonable attorneys’ fees, court costs, interest and
penalties) reasonably incurred or suffered by the Indemnitee (and its partners,
officers, directors, agents, officials and employees or their equivalent) on
account of the matter that is the subject of such indemnification or in
enforcing the Indemnitor’s indemnity.

 

“Indemnitee” means a party that is entitled to be Indemnified pursuant to this
Lease.

 

“Indemnitor” means a party that agrees to Indemnify another party pursuant to
this Lease.

 

“In Lieu Payment” is defined in Section 34.23(b)(i).

 

“Initial Term” is defined in Section 3.01(a).

 

“Institutional Lender” means a bank, trust company, savings and loan
association, insurance company, credit union, savings bank, pension, welfare or
retirement fund or system, real estate investment trust, federal or state agency
regularly making or guaranteeing mortgage loans, any other entity actively
engaged in commercial real estate financing and having total assets of at least
$100,000,000, or a corporation or other entity that is a wholly-owned subsidiary
of any of the foregoing entities, including any of the foregoing when acting as
trustee for other lender(s), whether or not such other lender(s) are themselves
Institutional Lenders. The fact that a particular entity (or any affiliate of
such entity) is a partner of the then Tenant under this Lease shall not preclude
such entity from being an Institutional Lender and a Leasehold Mortgagee,
provided that such entity has in fact made a loan to Tenant secured by a
Leasehold Mortgage and otherwise qualified as an Institutional Lender and a
Leasehold Mortgagee (as applicable).

 

“Insubstantial Condemnation” means any Condemnation other than a Substantial
Condemnation.

 

“Landlord”, as it applies to covenants or obligations of Landlord, shall refer
to the Landlord named in the opening paragraph of this Lease and shall,
throughout the Term, be limited to mean and refer to only the owner of the Fee
Estate.

 

“Law” or “Laws” means all laws, ordinances, requirements, orders, directives,
rules and regulations of any applicable Government affecting the development,
improvements, alteration, use, maintenance, operation or occupancy of the
Premises or any part of the Premises, whether in force at the Commencement Date
or passed, enacted or imposed thereafter, subject in all cases, however, to all
applicable waivers, variances and exemptions limiting the application of the
foregoing to the Premises. For purposes of determining Tenant’s obligations
under this Lease, however, the term “Law” or “Laws” shall not include any of the
foregoing that require the correction or remediation

 

7

--------------------------------------------------------------------------------


 

of any condition not caused or created by Tenant that affected the Premises at
the Construction Commencement Date.

 

“Leasehold Estate” means Tenant’s leasehold estate arising under this Lease,
upon and subject to all the terms and conditions of this Lease, or any part of
such leasehold estate or any direct or indirect interest in such leasehold
estate.

 

“Leasehold Mortgage” means any mortgage, deed of trust, deed to secure debt,
assignment security interest, pledge, financing statement or any other
instrument(s) or agreement(s) intended to grant security for any obligation
(including a purchase-money or other promissory note) encumbering the Leasehold
Estate, as entered into, renewed, modified, consolidated, amended, extended or
assigned from time to time during the Term.

 

“Leasehold Mortgagee” means a holder of a Leasehold Mortgage.

 

“LGCB” means the Louisiana Gaming Control Board and any of its successor(s) who
preside over gaming activities in the State of Louisiana.

 

“Loss of License” is defined in Section 3.06(c).

 

“Mandated Alterations” means any repairs or alterations mandated by Laws
imposed, increased or otherwise rendered more burdensome after the Construction
Commencement Date, including “retro-fitting” and structural alterations, whether
or not such Laws could reasonably have been foreseen at the Construction
Commencement Date.

 

“Memorandum of Lease” is defined in Article XXXI.

 

“Minimum Room Rate” means the average daily hotel room rate within the greater
Shreveport metropolitan area for the most recent calendar year as reported by
Smith Travel Research or, if such report is not available, as reported by any
other source generally accepted in the hotel business.

 

“Monetary Default” means any failure by Tenant to pay any Rent or other sum of
money payable pursuant to this Lease, when and as required to be paid pursuant
to this Lease.

 

“Mortgage” means a Fee Mortgage or a Leasehold Mortgage.

 

“Mortgagee” means the holder of any Mortgage.

 

“M/WBE” is defined in Article XXXIII.

 

8

--------------------------------------------------------------------------------


 

“Net Gaming Proceeds” means “net gaming proceeds” as defined in La.R.S.
27:44(15) as of the Commencement Date.

 

“Non-Monetary Default” means any failure by Tenant to perform as required by
this Lease, other than a Monetary Default.

 

“North Parking Facility” means the parking facility to be constructed by Tenant
on the North Parking Parcel.

 

“North Parking Parcel” is defined in the recitals of this Lease.

 

“Notice” means any notice, demand, request, election, designation, or consent,
including any of the foregoing relating to a Default or alleged default, that is
permitted, required or desired to be given by either party in connection with
this Lease. Notices shall be delivered, and shall become effective, only in
accordance with Article XXXVI.

 

“Notice of Default” means any Notice from one party to the other claiming or
giving Notice of a Default or alleged Default by the recipient and stating the
nature of such Default with particularity.

 

“Opening Date” means the first date on which the Riverboat Casino is open to the
public and has commenced doing business.

 

“Parish” means each of Bossier and Caddo Parish, Louisiana.

 

“Parking Facilities” means any area for parking motor vehicles located on the
Premises.

 

“Parking Facilities Net Income” shall mean all Parking Revenue less all direct
costs and expenses associated with maintaining and operating the Parking
Facilities, including but not limited to, all labor costs; maintenance and
repair costs; insurance costs; and uninsured liabilities and direct costs
incurred by Tenant in association with maintaining and operating the Parking
Facilities.

 

“Parking Income Credit” means: (a) with respect to any Fiscal Month during the
Initial Term, the amount, if any, by which $29,166 exceeds 50% of the Parking
Facilities Net Income for such Fiscal Month; and (b) with respect to any Fiscal
Month during any Renewal Term, the amount, if any, by which one-twelfth of the
then-applicable annual Fixed Rent exceeds 50% of the Parking Facilities Net
Income for such Fiscal Month.

 

“Parking Revenue” means revenue derived from the rental of parking space in the
Parking Facilities, but excluding any rent derived under any Sublease which
might be attributable to any parking spaces provided to the Subtenant thereunder
by the Tenant as sublessor.

 

“Pavilion/Hotel Parcel” is defined in the recitals of this Lease.

 

9

--------------------------------------------------------------------------------


 

“Payment Year” means a twelve-month period commencing on the first day of the
first month after any Riverboat Casino berthed at the Premises is open to the
public for business.

 

“Percentage Rent” shall have the meaning set forth in Section 5.04.

 

“Permitted Exception” shall have the meaning set forth in Article I.

 

“Permitted Hotel Construction Period” means the period of time which Tenant is
afforded by the LGBC after the commencement of construction of the Hotel to
achieve substantial completion of the Hotel, as such period of time may be
extended, amended, modified or supplemented from time to time, one or more
times.

 

“Premises” is defined in the recitals of this Lease.

 

“Prime Rate” means the prime rate or equivalent “base” or “reference” rate for
corporate loans: (a) announced from time to time by Citibank, N.A., New York,
New York; or (b) if such rate is no longer so published or announced, then a
reasonably equivalent rate generally recognized as the New York Prime Rate, as
such term is commonly understood, or as may be mutually agreed by Tenant and
Landlord. Notwithstanding anything to the contrary in this Lease, the Prime Rate
shall never exceed the highest rate of interest legally permitted to be charged
in transactions of the character of this Lease between parties of a character
similar to Landlord and Tenant.

 

“Prohibited Lien” means any mechanic’s, vendor’s, laborer’s or material
supplier’s statutory lien or other similar lien arising by reason of work,
labor, services, equipment or materials supplied, or claimed to have been
supplied, to Tenant, which lien either: (a) is filed against the Fee Estate or
(b) is filed against the Leasehold Estate and, upon termination of this Lease,
would under the law of the State attach to the Fee Estate. Notwithstanding
anything to the contrary in this Lease, an Equipment Lien shall not constitute a
Prohibited Lien and nothing in this Lease shall prohibit Tenant from creating,
or require Tenant to remove, any Equipment Lien.

 

“Prohibited Person” means a person or entity (or any person directly or
indirectly affiliated with such person or entity) that, in the reasonable
judgement of Tenant: (i) would or could, if such person or entity owned an
interest in the Fee Estate, endanger any gaming license held by Tenant or any
Affiliate of Tenant; (ii) is in the business of issuing licenses or franchises
for hotels or operating or managing hotels under brand names owned or controlled
by such person or entity or an Affiliate of such person or entity; or (iii) is
in the gaming or casino business.

 

“Promotional Allowances” means “Promotional Allowances” as defined in the
Uniform System of Accounts for the Lodging Industry, Ninth revised edition, and
includes, but is not limited to, the following: rooms, food, beverage, travel
and other amenities provided free of charge as an incentive to gamble at the
Riverboat Casino.

 

“Qualified Arbitrator” means one of the following: (a) a reputable and generally
recognized consulting or accounting firm specializing in real estate or the
casino industry, such as Arthur

 

10

--------------------------------------------------------------------------------


 

Andersen & Company; or (b) an appraiser (who shall be an M.A.I. of the American
Institute of Real Estate Appraisers or equivalent) or an attorney, either having
at least ten years’ experience in commercial real estate transactions in either
Parish.

 

“Relocation Costs” is defined in Section 4.14.

 

“Renewal Option” is defined in Section 3.01(b).

 

“Renewal Term” is defined in Section 3.01(b).

 

“Rent” means Construction Period Rent, Percentage Rent, Fixed Rent and
Additional Rent.

 

“Riverboat Casino” means a riverboat licensed to Tenant and regulated under the
provisions of the Louisiana Riverboat Economic Development and Gaming Control
Act, as amended from time to time.

 

“Room Rate Supplement” means, with respect to any Hotel room, for any period,
the amount, if any, by which the product of the Minimum Room Rate for such room
and the number of days that such room was actually occupied during such period
exceeds the sum of the actual room rents charged to occupants of such room
during such period.

 

“Shoreside Complex” is defined in the recitals of this Lease.

 

“Sodak” means Sodak Louisiana, L.L.C.

 

“South Parking Facility” means the parking facility to be constructed on the
South Parking Parcel.

 

“South Parking Parcel” is defined in the recitals of this Lease.

 

“State” means the State of Louisiana.

 

“Sublease” means any sublease of the Premises or any part of the Premises, or
any other agreement or arrangement (including, but not limited to, a license or
concession agreement) made by Tenant granting any third party the right to
occupy, use or possess any portion of the Premises in exchange for rent or other
monetary payments to Tenant. The term “Sublease” shall not include any
management agreement wherein the party to the agreement other than Tenant is
paid a fee by Tenant to manage facilities located upon the Premises as the agent
for or on behalf of Tenant.

 

“Substantial Condemnation” means any Condemnation that, in Tenant’s reasonable
judgment, renders the remaining portion of the Premises unusable for its
original purpose. Tenant may waive its right to treat as a Substantial
Condemnation any Condemnation that would otherwise qualify as such.

 

11

--------------------------------------------------------------------------------

 

“Subtenant” means any person having rights of occupancy, use or possession under
a Sublease.

 

“Temporary Condemnation” means a Condemnation relating to the temporary right to
use or occupy the Premises or any part of the Premises.

 

“Tenant” means QNOV and its successors and assigns hereunder as tenant under
this Lease.

 

“Tenant’s Monthly Statement” means a statement of Adjusted Gross Revenue of the
Shoreside Complex and any Riverboat Casino operated by Tenant and berthed at the
Premises and Parking Facilities Net Income for each Fiscal Month, in reasonable
detail with applicable revenues and expenses from operations shown separately by
category of operation, which statement shall generally be in the format of
Exhibit “D” attached hereto and made a part thereof.

 

“Term” is defined in Section 3.01(b).

 

“Termination Date” means the date when this Lease terminates or expires.

 

“Texas Street Parcel” is defined in the recitals of this Lease.

 

“Traffic Study” is defined in Section 4.11.

 

“Unavoidable Delay” means delay in performance of any obligation arising from or
on account of any cause whatsoever beyond the reasonable control of the person
required or entitled to perform, including strikes, labor troubles, litigation
(other than litigation initiated by Tenant), Casualty, Condemnation, accidents,
Laws, governmental preemption, failure or refusal of a governmental body to
issue a required permit or license, war, riots, and other causes beyond such
party’s reasonable control, whether similar or dissimilar to the causes
specifically enumerated in this paragraph, notwithstanding reasonable efforts to
mitigate such cause of delay.  In no event shall Unavoidable Delay be deemed to
include any delay caused by a person’s financial condition.

 

A fact, circumstance, or event shall render the operation of the Premises, the
Shoreside Complex or a Riverboat “Uneconomic” if such fact, circumstance or
event does or would, in the reasonable judgment of Tenant or the owner of such
Riverboat, as the case may be: (a) cause the Premises, the Shoreside Complex or
such Riverboat to be in violation of Law; or (b) cause further development,
construction, restoration or operation of the Premises, the Shoreside Complex or
such Riverboat to be impracticable or commercially unreasonable.

 

“Waiver of Subrogation” means a provision in, or endorsement to, any insurance
policy required by this Lease, by which the insurance carrier agrees to waive
all rights of recovery by way of subrogation against either party to this Lease
in connection with any loss covered by such insurance policy.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III - TERM

 

3.01     INITIAL TERM AND RENEWAL TERM(S).

 

(a)  INITIAL TERM.  The Initial Term (the “Initial Term”) of this Lease shall
begin on the Construction Commencement Date and shall continue until the tenth
anniversary of the Opening Date, unless terminated sooner in accordance with the
provisions of this Lease, provided, however, Tenant shall be afforded access to
the Premises for the purpose of undertaking due diligence with respect to the
Premises and other pre-construction activities commencing on the Commencement
Date and ending at 11:59 p.m.  local time on the date immediately preceding the
Construction Commencement Date.  Tenant shall act in good faith to minimize
disruption of the uses of the Premises prior to the Construction Commencement
Date.

 

(b)  RENEWAL TERMS.  Tenant shall have the absolute and unconditional right and
option (each such right and option, a “Renewal Option”) to extend and renew this
Lease upon the same terms and conditions as this Lease, for seven additional
successive periods of five years each and an eighth additional successive period
ending on the last day of the month that includes the fiftieth anniversary of
the Opening Date (the “Renewal Terms”) following the expiration of the Initial
Term.  Wherever this Lease refers to the “Term,” such reference shall be deemed
to mean the Initial Term, as extended from time to time pursuant to Tenant’s
Renewal Options to include one or more Renewal Terms, so that upon Tenant’s
exercise of any Renewal Option, the “Term” shall be redefined and extended to
include the corresponding Renewal Term arising pursuant to such Renewal Option. 
Each Renewal Term shall commence immediately upon the expiration of the Initial
Term or the preceding Renewal Term, as the case may be, and except as otherwise
provided herein, shall expire at the end of the last day before the day that is
the fifth anniversary of the day on which such Renewal Term commenced.  At the
expiration or termination of the final Renewal Term provided for herein, Tenant
shall have the right to extend this Lease under the then prevailing market rates
and terms for ground leases in the Shreveport/Bossier City area to owners and/or
operators of riverboat gaming casinos.  Tenant shall notify Landlord in writing
at least ninety (90) days prior to the expiration of the final Renewal Term of
its desire to further extend the term of this Lease upon the expiration or
termination of the final Renewal Term provided for herein.  Upon the receipt of
such Notice from Tenant, Landlord and Tenant shall negotiate in good faith in an
attempt to agree upon the terms of, and rent to be paid during, any extension of
this Lease.  If Landlord and Tenant are unable to agree upon such terms and rent
by the date which is forty-five (45) days prior to the expiration or termination
of the final Renewal Term provided for hereunder, such terms and rent shall be
decided by arbitration conducted in accordance with Section 3.01(c) of this
Lease.  Any extension of this Lease shall be limited to the extent required by
applicable law. 

 

13

--------------------------------------------------------------------------------


 

(c)               ARBITRATION PROCEDURE.

 

(i)  If the parties are required to arbitrate the terms and rent applicable to
an extension of this Lease subsequent to the final Renewal Term provided for
hereunder, then Landlord and Tenant may jointly appoint an Arbitrator.  Such
Arbitrator shall render his decision within fifteen (15) days of such
appointment. 

 

(ii)  If Landlord and Tenant do not make such a joint appointment by the date
which is thirty-five (35) days prior to the expiration of the final Renewal Term
hereunder, then each party shall appoint one Arbitrator by the date which is
thirty (30) days prior to the expiration of the final Renewal Term hereunder. 
Each such Arbitrator shall be an individual who: (A) is not otherwise employed
by and is not otherwise a creditor of either party; and (B) has at least five
years of experience in valuing leasehold interests in hotels and riverboat
casino/gaming complexes.  The two appointed Arbitrators shall meet within ten
(10) days of such referral and shall appoint a third Arbitrator, and if such
Arbitrators are not able to agree on such third Arbitrator within such time,
then, on five (5) days’ Notice in writing to the other Arbitrator, either
Arbitrator shall apply to the branch of the American Arbitration Association in
Shreveport, Louisiana to designate and appoint such third Arbitrator.  The three
Arbitrators shall render their decision within ten (10) days after the
appointment of the third Arbitrator.  The Arbitrators shall act by majority
vote.  If the Arbitrators fail to render their decision within such time, either
party may seek an order from a court of competent jurisdiction in the State: (x)
requiring such Arbitrators to render their decision immediately, or (y)
appointing one replacement Arbitrator of equivalent qualifications and directing
such Arbitrator to render his decision.

 

(iii)     If either party fails timely to appoint an Arbitrator, then the single
Arbitrator designated by the other party shall act as the sole Arbitrator and
shall be deemed to be the unanimously approved Arbitrator to resolve such
dispute.

 

(iv)  The fees and expenses of the Arbitrators shall be shared equally by
Landlord and Tenant.  All Arbitrators, by accepting appointment, submit to the
jurisdiction of the courts of the State.

 

(v)  All proceedings by the Arbitrators shall be conducted in accordance with
the Louisiana Arbitration Law (La.  R.S.  9:4201 et seq.), except to the extent
the provisions of such law are modified by this Lease or the mutual agreement of
the parties.  Unless otherwise agreed, all arbitration proceedings shall be
conducted in Shreveport, Louisiana, at the offices of Landlord or Tenant.

 

3.02  DEEMED EXERCISE OF RENEWAL OPTIONS.  Tenant shall be deemed to have
exercised each Renewal Option automatically unless Tenant has elected not to
exercise such Renewal Option by giving Landlord Notice to such effect at least
one hundred eighty (180) days before the date on which such Renewal Option
otherwise would commence.  If Tenant properly gives Notice that Tenant elects
not to exercise any Renewal Option, then this Lease shall terminate and expire
upon

 

14

--------------------------------------------------------------------------------


 

the expiration or termination of the then Term, and Tenant shall not be
permitted to exercise any subsequent Renewal Option.

 

3.03  DEFAULT BY TENANT.  Tenant’s Renewal Options shall remain effective
notwithstanding Tenant’s Default, unless and until Tenant’s cure periods shall
have expired without cure of such Default, and Landlord has lawfully terminated
this Lease.  Provided that this Lease has not been lawfully terminated, there
shall be no conditions (express or implied) to Tenant’s exercise of any Renewal
Option(s).  The exercise of any Renewal Option shall not impair any rights or
remedies of Landlord with respect to any Default occurring before such exercise.

 

3.04  TERMINATION DURING INITIAL TERM.  If construction of the Shoreside Complex
has not commenced by the Construction Trigger Date, then Landlord may elect to
terminate this Lease by giving Notice of such election to Tenant within thirty
(30) days after the Construction Trigger Date.  If Landlord does not give such
Notice within such time, then Landlord’s right to make such election shall
thereupon expire.  Construction of the Hotel shall be completed prior to the
expiration of the Permitted Hotel Construction Period.  If substantial
completion of the Hotel has not been achieved prior to the expiration of the
Permitted Hotel Construction Period, Landlord may elect to terminate this Lease
as of the expiration of the Permitted Hotel Construction Period by giving Notice
of such election to Tenant within thirty (30) days from the expiration of the
Permitted Hotel Construction Period.  If Landlord does not give such Notice
within such time, Landlord’s right to make such election shall thereupon
expire.  If Landlord elects to terminate this Lease pursuant to its right to do
so under this Section 3.04, then, if requested to do so by Landlord in
Landlord’s Notice of termination, Tenant shall (i) remove all improvements
located upon the Premises and placed there by Tenant and (ii) return the
Premises to its approximate condition on the Construction Commencement Date.

 

3.05  CONFIRMATION OF DATES.  If Landlord and Tenant disagree as to any date
relevant to the calculation of Rent or to the determination of the Term
(including the expiration date of each Renewal Term when and as the
corresponding Renewal Option shall have been exercised or deemed exercised),
then Tenant may pay Rent and otherwise perform under this Lease based on
Tenant’s own determination of such date unless and until such date is otherwise
determined by the final judgment of a court of competent jurisdiction.  To the
extent that any such court accepts Landlord’s position and rejects Tenant’s
position, Tenant shall within five (5) Business Days remit to Landlord an amount
equal to any previous underpayments of Rent made because of Tenant’s
determination of such date, together with interest on the underpayment at the
Prime Rate, plus two percent (2%) from the date the underpayment was originally
due under this Lease to the date of payment. 

 

3.06    TERMINATION BY TENANT.

 

(a)  CESSATION OF OPERATIONS.  Tenant shall have the right to cease operations
of the Shoreside Complex or any Riverboat Casino operated by Tenant to the
extent necessary, in the commercially reasonable judgment of Tenant, to
maintain, repair, renovate, replace, substitute for, or expand such properties
provided that such cessation shall not terminate this Lease or affect Tenant’s
obligation to pay rent hereunder and Tenant shall use its best efforts

 

15

--------------------------------------------------------------------------------


 

to expedite completion of such matters and restore operations.  If operations of
the Shoreside Complex or any Riverboat Casino operated by Tenant shall become
Uneconomic, then Tenant may cease operations of such facility and, in the case
of such a cessation of operations of such a Riverboat Casino, Fixed Rent shall
thereafter neither accrue nor be payable.  If operations of the Shoreside
Complex or any Riverboat Casino operated by Tenant shall all become Uneconomic,
Tenant shall have the right, upon thirty (30) days’ Notice to Landlord, to
terminate this Lease, provided that Tenant delivers possession of the Premises
to Landlord free and clear of any Leasehold Mortgage liens or other security
interests (unless incurred by Landlord).

 

(b)  CHANGE OF LAW.  Anything in this Lease to the contrary notwithstanding, if
gaming on Riverboat Casinos berthed at the Premises shall become unlawful due to
a change in law, then Tenant may elect to terminate this Lease by giving Notice
of such election to Landlord not more than ninety (90) days after such gaming
has become unlawful.  If Tenant does not so elect to terminate this Lease, then
this Lease shall continue in accordance with its terms; provided however, that
from and after the date that gaming has become unlawful, Fixed Rent shall not
accrue or be payable.

 

(c)  LOSS OF LICENSE.  Anything in this Lease to the contrary notwithstanding,
if Tenant’s riverboat gaming license issued by the LGCB shall be rescinded,
voided or not renewed for any reason whatsoever ( a “Loss of License”), then
Tenant may elect to terminate this Lease by giving Notice of such election to
Landlord not more than ninety (90) days after such Loss of License.  If Tenant
does not so elect to terminate this Lease, then this Lease shall continue in
accordance with its terms; provided however, that from and after the date of
such Loss of License, Fixed Rent shall not accrue or be payable.

 

(d)  UNECONOMIC OPERATIONS.  Any Notice by Tenant terminating this Lease because
operation of the Premises, the Shoreside Complex or any Riverboat Casino
operated by Tenant has become Uneconomic shall include a reasonably detailed
explanation of Tenant’s determination that such operation has become Uneconomic.

 

ARTICLE IV - DEVELOPMENT AND CONSTRUCTION

 

4.01  CONSTRUCTION.  The Hotel shall have not less than 300 separate rentable
rooms.  Tenant may, at any time during the Term, add additional hotel rooms
based upon its analysis of competitive market conditions.  At Tenant’s option,
the Hotel and its related facilities may include guest and valet parking
facilities.  The Hotel and the remainder of the Shoreside Complex may be
physically connected.  The footprint of that portion of the Shoreside Complex
bounded to the West by Clyde E.  Fant Memorial Parkway and the East by the Red
River may extend to the line made by the east curb of Clyde E.  Fant Memorial
Parkway as located as of the Commencement Date.  During construction of the
Shoreside Complex, Landlord shall permit the closure, and assist Tenant in
obtaining any permits and consents necessary to close, portions of (i) Clyde E. 
Fant Memorial Parkway adjacent to the Premises, (ii) Texas Street under the
Texas Street Bridge and (iii) Milam Street from Commerce Street to Clyde E. 
Fant Memorial Parkway.

 

16

--------------------------------------------------------------------------------


 

4.02  STANDARDS FOR CONSTRUCTION OF SHORESIDE COMPLEX.  Tenant shall cause the
Shoreside Complex to be constructed substantially in accordance with the Design
Development Documents approved by the Design Development Committee and shall
cause the Shoreside Complex to be constructed in compliance with all applicable
building codes, laws, ordinances and regulations.  The Hotel also shall satisfy
the criteria for receiving an American Automobile Association Three Diamond
rating as described in Lodging Listing Requirements & Diamond Rating Guidelines
(Revised June 1996) published by American Automobile Association.  Tenant shall
obtain and pay for all permits and approvals required by Law in order for Tenant
to construct the Shoreside Complex, and approval by Landlord for purposes of
this Lease shall not be deemed approval by any department or agency of the City
of Shreveport charged with the enforcement of building codes or the issuance of
building permits.  Landlord agrees and acknowledges that portions of the
Shoreside Complex and related facilities may be physically connected and
integrated at the boundary between the parcels comprising the Premises. 
Landlord represents that, as of the Commencement Date, the required set backs,
side yards, front yards, back yards, floor area ratio restrictions, limitations
on number and size of signage and height applicable to the Premises, as set
forth in the Comprehensive Zoning Ordinance for the City of Shreveport, are as
set forth on Exhibit “H” attached hereto and made a part hereof. 

 

4.03  REVIEW BY DESIGN REVIEW COMMITTEE.

 

(a)  Tenant shall submit (i) copies of the Design Development Documents,
(ii) information relative to the Hotel concerning space allocation on a floor by
floor basis, (iii) conceptional floor plans for the Hotel showing conceptual
exterior elevations, (iv) a conceptual theme for Hotel furniture, fixtures and
equipment, and (v) the estimated construction cost of the Hotel, including the
estimated cost per room for the Hotel’s shell and furniture, fixtures and
equipment,  to the Landlord within two hundred seventy (270) days after the
Commencement Date, and Landlord shall ensure that copies of the Design
Development Documents and the other information submitted are forwarded to all
members of the Design Review Committee.  If such documents and information, or
any subsequent revisions submitted hereunder, are rejected, as provided in
Section 4.03(b), then, unless Tenant elects arbitration of such rejection under
Section 4.04, Tenant shall submit Design Development Documents and related
information revised in response to such rejection within ninety (90) days after
Landlord gives Tenant Notice of such rejection.

 

(b)  The Design Review Committee shall give Tenant Notice that it approves or
rejects documents and information submitted under Section 4.03(a) within
twenty-one (21) days after they are submitted to the Landlord.  A Notice of
rejection shall include a reasonably detailed explanation of the basis of such
rejection and specific modifications of such documents and/or information that,
if made, would cause such documents and information to be approved.  If the
Design Review Committee does not give a Notice of rejection within such
twenty-one (21) day period, then such documents and information shall be deemed
approved by the Design Review Committee.

 

17

--------------------------------------------------------------------------------


 

4.04    ARBITRATION.

 

(a)  REJECTION OF DOCUMENTS.  If Landlord rejects the Design Development
Documents and related information, then Tenant may elect to arbitrate such
rejection under the provisions of this Section 4.04 by giving Notice of such
election within thirty (30) days after receiving Notice of such rejection.  If
Tenant does not give Notice of such election within such 30-day period, then
Landlord’s rejection shall become final and conclusive.

 

(b)  ARBITRATION PROCEDURE.

 

(i)  If either party gives Notice that it elects arbitration under this
Section 4.04, then Landlord and Tenant may jointly appoint an Arbitrator.  Such
Arbitrator shall render his decision within fifteen (15) days of such
appointment.

 

(ii) If Landlord and Tenant do not make such a joint appointment within ten
(10) days after such Notice is given, then each party shall appoint one
Arbitrator within five (5) after the expiration of such 10-day period.  Each
such Arbitrator shall be an individual who: (A) is not otherwise employed by and
is not otherwise a creditor of either party; and (B) has at least five years of
experience in the design, construction, management and operation of hotels and
riverboat casino/gaming complexes.  The two appointed Arbitrators shall meet
within ten days of such referral and shall appoint a third Arbitrator, and if
such Arbitrators are not able to agree on such third Arbitrator within such
time, then, on five days’ Notice in writing to the other Arbitrator, either
Arbitrator shall apply to the branch of the American Arbitration Association in
Shreveport, Louisiana to designate and appoint such third Arbitrator.  The three
Arbitrators shall render their decision within ten (10) days after the
appointment of the third Arbitrator.  The Arbitrators shall act by majority
vote.  If the Arbitrators fail to render their decision within such time, either
party may seek an order from a court of competent jurisdiction in the State: (x)
requiring such Arbitrators to render their decision immediately, or (y)
appointing one replacement Arbitrator of equivalent qualifications and directing
such Arbitrator to render his decision.

 

(iii)  If either party fails timely to appoint an Arbitrator, then the single
Arbitrator designated by the other party shall act as the sole Arbitrator and
shall be deemed to be the unanimously approved Arbitrator to resolve such
dispute.

 

(iv)  The fees and expenses of the Arbitrators shall be paid by the party whose
position is not adopted by the Arbitrators.  All Arbitrators, by accepting
appointment, submit to the jurisdiction of the courts of the State.

 

(v)  All proceedings by the Arbitrators shall be conducted in accordance with
the Louisiana Arbitration Law (La.  R.S.  9:4201 et seq.), except to the extent
the provisions of such law are modified by this Lease or the mutual agreement of
the parties.  Unless otherwise agreed, all arbitration proceedings shall be
conducted in Shreveport, Louisiana, at the offices of Landlord or Tenant.

 

18

--------------------------------------------------------------------------------


 

(vi)  The decision of the Arbitrators with respect to a rejection of documents
and related information shall be either that such rejection is reasonable or
that such rejection is unreasonable.  If the decision of the Arbitrators is that
such rejection is unreasonable, then the documents and related formation covered
by such rejection shall be deemed approved by the Design Review Committee.  No
rejection shall be determined to be reasonable if the modifications specified in
the Notice of such rejection would cause an increase in the cost of the
Shoreside Complex that, together with the costs of any previous modifications
specified by the Design Review Committee and made by Tenant, exceeds $250,000 in
the aggregate.  The decision of the Arbitrators with respect to a denial of a
request for time shall be either that such denial is reasonable or that such
denial is unreasonable.  If the decision of the Arbitrators is that such denial
is unreasonable, then such request shall be deemed granted.  The Arbitrators
shall exclusively and finally determine whether a particular dispute falls
within the scope of their authority unless such determination is legally
groundless or in excess of the limitations provided in this Agreement.  Any
decision of Arbitrators made in accordance with this Section 4.04 shall be
binding on the parties and enforceable in any court of competent jurisdiction. 

 

4.05  SIDEWALKS.  Tenant shall construct and maintain sidewalks within the
Premises adjacent to Clyde E.  Fant Memorial Parkway.  Tenant shall not be
required to maintain a continuous pedestrian riverwalk between the Shoreside
Complex and the Red River or at any other location, provided Tenant shall
construct and maintain a continuous walkway running in an east-west direction
connecting the walkway along the Red River and running on the Eastern edge of
the Expansion Parcel with the walkway East of and adjacent to Clyde E.  Fant
Memorial Parkway and running on the Western edge of the Expansion Parcel, as
each such walkway is located on the Commencement Date.

 

4.06  ELEVATED WALKWAYS.  Tenant shall construct an Elevated Walkway over Clyde
E.  Fant Memorial Parkway between the Pavillion/Hotel Parcel and the North
Parking Parcel.  In Tenant’s sole discretion, Tenant also may elect to construct
Elevated Walkway(s) over any other portions of the Elevated Walkway Spaces.  In
the event Tenant is required or elects to construct any Elevated Walkway,
Landlord, in its capacity as lessor under this Lease, agrees and acknowledges
that it will assist Tenant in obtaining and/or granting any permits and consents
necessary to construct such Elevated Walkway.

 

4.07  COOPERATION BY LANDLORD.  Upon Tenant’s request, Landlord shall, without
cost to Landlord, promptly join in and execute any instruments including, but
not limited to, applications for building permits, demolition permits,
alteration permits, appropriate consents, zoning, rezoning or use approvals,
amendments and variances, easements, servitudes, encumbrances, and/or liens
(excluding Mortgages) against the Premises (Fee Estate and Leasehold Estate),
and such other instruments as Tenant may from time to time request to enable
Tenant from time to time to use, develop, improve, and construct improvements on
the Premises in accordance with this Lease, provided each of the foregoing is in
reasonable and customary form and does not cause the Fee Estate to be encumbered
as security for any obligation and does not otherwise expose the Fee Estate

 

19

--------------------------------------------------------------------------------


 

to any material risk of forfeiture during the Term.  Tenant shall indemnify
Landlord for any liability arising by reason of any such joinder or execution. 
It is agreed that the joinder by Landlord in any application filed by Tenant
under the preceding sentence (i) shall not limit or otherwise affect the review
of such application by the City of Shreveport or any agency or department of the
City of Shreveport charged with responsibility for such review, and (ii) shall
not imply or guarantee that such application will be approved by the City of
Shreveport, or its agencies or departments, acting in their public or police
power capacity.  Tenant shall reimburse Landlord’s reasonable attorneys’ fees
incurred by Landlord in performing under this Section 4.07.  Landlord agrees not
to oppose or object to any applications filed by Tenant with any Government in
connection with the development, operation or alteration of any improvements
located on the Premises, subject to Landlord’s review and approval rights set
forth in Section 4.03.

 

4.08  TITLE TO PERSONAL PROPERTY.  Notwithstanding anything to the contrary in
this Lease, all personal property located in, on or at the Premises or otherwise
constituting part of the Premises shall at all times during and after the Term
be owned by, and shall belong to, Tenant or a Subtenant.  Tenant or such
Subtenant shall have title to the foregoing throughout and after the Term.  All
the benefits and burdens of ownership of the foregoing shall be and remain in
Tenant or such Subtenant during and after the Term.  The provisions of this
Section 4.08 shall be without prejudice to the rights of Landlord to enforce its
lessor’s privilege as to such personal property.

 

4.09  EQUIPMENT LIENS.  If at any time or from time to time Tenant desires to
enter into or grant any Equipment Liens, then upon Tenant’s request, Landlord
shall enter into such customary documentation with respect to the property
leased or otherwise financed pursuant to such Equipment Liens as Tenant shall
request, providing for matters such as the following: (a) Landlord’s waiver of
the right to take possession of such property upon occurrence of an Event of
Default; and (b) customary agreements by Landlord to enable the secured party to
repossess such property in the event of a default by Tenant permitting such
secured party to exercise remedies under its Equipment Lien.

 

4.10  RIVERBOAT CASINOS.  Notwithstanding anything in this Lease to the
contrary, any Riverboat Casinos berthed at the Premises shall at all times
during and after the Term be (a) owned by and belong to Tenant or a Subtenant or
(b) leased by Tenant or a Subtenant.  At no time shall any Riverboat Casino be
considered property of Landlord, and Landlord shall have no right, title or
interest, including any lessor’s lien, in any Riverboat Casino.  All benefits
and burdens of ownership of any Riverboat Casino berthed at the Premises (except
for Landlord’s right to a percentage of the revenues generated by such Riverboat
Casino pursuant to Section 5.03) shall be and remain with Tenant or a
Subtenant.  Tenant and any Subtenant shall have the unrestricted right to obtain
financing by granting lenders a mortgage or security interest in: (i) any
Riverboat Casino that it owns or leases; (ii) the equipment and supplies located
on such Riverboat Casino; and (iii) the income and revenues generated by such
Riverboat Casino, except any interest in such income and revenue shall be
subject to Landlord’s right to receive Rent.

 

4.11  TRAFFIC STUDY.  Landlord shall reimburse Tenant for one-third (1/3) of the
cost of the traffic study prepared by Wilbur Smith Associates, Inc.  for HWCC
attached as Exhibit “I” (the “Traffic Study”).  The Landlord shall enact
ordinances to accomplish, and pay all cost and expense

 

20

--------------------------------------------------------------------------------

 

related to effect, the installation of traffic signals and other proposals made
by the traffic engineer in the Traffic Study, as well as the following traffic
changes:

 

(a)                   Modification of Fannin Street to accommodate two lanes of
westbound traffic and one lane of eastbound traffic between Clyde E. Fant,
Memorial Parkway and Market Street;

 

(b)                   Reversing traffic on Crockett and Milam Street;

 

(c)                    Installation of traffic signals at specified
intersections on Milam Street, Travis Street and such other streets as may be
mutually agreed to by Landlord and Tenant to facilitate access to the Premises;
and

 

(d)                   Installation of directional signage on Spring Street and
such other streets as may be mutually agreed to by the Landlord and the Tenant
to facilitate access to the Premises.

 

The Tenant acknowledges that traffic patterns and the means by which to address
the same may change from time to time during the term of this Lease, and the
Tenant agrees to cooperate in the change of any traffic plan so long as the
objective is to facilitate traffic flow to and from the Premises.

 

4.12  UTILITIES.  Landlord covenants that as of the Commencement Date and at all
times during the Term, all necessary utilities have been and will continue to be
delivered to the lot lines of each of the Pavilion/Hotel Parcel, the Expansion
Parcel, the North Parking Parcel and the South Parking Parcel.

 

4.13  STAGING AREA.  Landlord hereby agrees to use its best efforts to help
Tenant locate an adequate staging area to use during the construction of the
Shoreside Complex for storage and other construction purposes.  Landlord and
Tenant shall first attempt to identify one or more properties as being adequate
for staging purposes which are owned by Landlord.  In the event one or more such
properties are identified, Landlord agrees to grant to Tenant a servitude of use
for staging purposes over such property or properties, as applicable, on terms
mutually agreeable to each of Landlord and Tenant.  No payments shall be due to
Landlord in consideration for such servitude, Landlord hereby agreeing that
Tenant’s execution and delivery of this Lease is adequate and sufficient
consideration for any such servitude.  In the event that Landlord and Tenant are
unable to locate property owned by Landlord which is adequate for Tenant’s
staging needs, Landlord and Tenant shall endeavor, and cooperate with each
other, to locate other suitable property or properties for such purpose.

 

4.14  SWEPCO RELOCATION UNDER THE PREMISES.  Landlord shall reimburse Tenant, on
demand, for all costs and expenses (the “Relocation Costs”) incurred by Tenant
in connection with the relocation of underground power lines and related
facilities located within the Premises on the Commencement Date.  In lieu of
seeking reimbursement for the Relocation Costs, Tenant, at its sole

 

21

--------------------------------------------------------------------------------


 

option, shall have the right to a credit against Rent due and payable to
Landlord on or after the Opening Date in an amount equal to the aggregate
Relocation Costs incurred by Tenant.  Landlord agrees to cooperate with Tenant
in connection with the relocation of the aforesaid power lines and related
facilities and to execute and deliver such documents, instruments, servitudes,
agreements and other writing as may be reasonably requested by the relocating
utility company in order to effect such relocation.  Landlord agrees that the
work to relocate the aforesaid power lines and related facilities will commence
after the Construction Commencement Date and Landlord agrees to take no action
to cause the removal of such power liens and related facilities prior to that
date.

 

ARTICLE V - RENT

 

5.01  MEANS OF PAYMENT.  Tenant shall pay all Rent payable to Landlord by either
of the following, at Tenant’s election, which election Tenant may change from
time to time by at least thirty (30) days’ Notice to Landlord: (a) good and
sufficient check (subject to collection) delivered to Landlord or (b) wire
transfer to Landlord’s bank account, which Landlord shall identify to Tenant
upon request (and Landlord shall have the right to change from time to time by
at least thirty (30) days’ Notice to Tenant).

 

5.02  RENT PRIOR TO CONSTRUCTION COMMENCEMENT DATE.  Prior to the Construction
Commencement Date, no Rent shall be due hereunder notwithstanding the fact that
Tenant shall have access to the Premises prior to such date for the purposes set
forth in Section 3.01(a) hereof.  Commencing on the Construction Commencement
Date and continuing through and including the date immediately preceding the
Opening Date (the “Construction Period”), Tenant shall pay construction period
rent (“Construction Period Rent”) at the rate of $10,000 per Fiscal Month. 
Construction Period Rent for partial Fiscal Months at the beginning or end of
the Construction Period shall be prorated based on the number of days in such
Fiscal Month within the Construction Period divided by the number of days in the
entire Fiscal Month.

 

5.03  FIXED RENT.

 

(a) AMOUNT OF PAYMENT.  Beginning on the Opening Date, and continuing through
the remainder of the Initial Term, Tenant shall pay fixed rent (“Fixed Rent”) at
the rate of $450,000 per Fiscal Year. Beginning on the first day of the first
Renewal Term, Tenant shall pay Fixed Rent at the rate of $402,500 per Fiscal
Year.  Fixed Rent for each of the second through the fifth Renewal Terms shall
be equal to 115% of the Fixed Rent for the preceding Renewal Term.  Fixed Rent
for each Renewal Term after the fifth Renewal Term shall be paid at the rate
applicable to the fifth Renewal Term.

 

(b) MONTHLY PAYMENTS AND PRORATION OF FIXED RENT.  Tenant shall pay Fixed Rent
in equal monthly installments in advance on or before the first day of each
Fiscal Month.  Rent for partial Fiscal Months at the beginning or end of the
Term shall be prorated based on days in such Fiscal Month within the Term
divided by days in the entire Fiscal Month.

 

22

--------------------------------------------------------------------------------


 

5.04  PERCENTAGE RENT. Beginning with the Opening Date and continuing throughout
the entire remaining Term, Tenant shall pay Landlord percentage rent (the
“Percentage Rent”) for each Fiscal Month equal to the sum of: (a) 1% of Adjusted
Gross Revenue for such Fiscal Month; and (b) the amount, if any, by which 50% of
the Parking Facilities Net Income for such Fiscal Month exceeds the Parking
Income Credit for such Fiscal Month. Subject to Section 3.06 hereof, Tenant
shall conduct gaming operations (including the restoration of gaming operations
after the cessation of same) throughout the Term in accordance with the terms of
this Lease and in a commercially reasonable manner.

 

5.05  REPORTING AND PAYMENT.  Tenant shall deliver to Landlord Tenant’s Monthly
Statement within twenty (20) days after the end of each Fiscal Month after the
Opening Date.  Tenant shall pay any Percentage Rent due based on Tenant’s
Monthly Statement within twenty (20) days after the end of the Fiscal Month
covered by Tenant’s Monthly Statement.

 

5.06  ACCOUNTING RECORDS.  Tenant shall maintain (at the Premises or at a
central accounting location identified to Landlord upon request) account records
and procedures complying with Accounting Principles to enable Landlord to
calculate any Percentage Rent or other amounts due under this Lease.  Tenant
shall permit an audit by Landlord or its designated representative of all of its
books and records relative to this Lease at any time upon such notice as may be
specified in the request to audit.  If Tenant shall at any time be located
outside of the Parish, in the event of an audit by Landlord, Tenant shall
deliver its books and records, or have such books and records delivered, to the
designated representative of Landlord at an address designated by Landlord
within the City of Shreveport.  If the designated representative of the Landlord
finds the books and records delivered to be incomplete, Tenant shall pay the
costs of the designated representative of Landlord to travel to Tenant’s offices
to audit or retrieve the complete books and records of Tenant relative to this
Lease.  Tenant shall preserve Tenant’s books and records relating to each Fiscal
Year for at least three years after the end of such Fiscal Year.  If at the
conclusion of such three-year period a dispute is pending between Landlord and
Tenant regarding the amount of Adjusted Gross Revenue for such Fiscal Year or
other amounts due under this Lease, then Tenant shall continue to preserve such
records pending the final disposition of such dispute.  Notwithstanding the
foregoing, books and records of Tenant that are subject to audit findings shall
be retained for three years after such findings have been resolved.

 

5.07  ANNUAL AUDIT PROCEDURES. Within (and in no event later than) one hundred
eighty (180) days after the end of each Fiscal Year, Tenant, at Tenant’s
expense, shall cause a certified public accountant designated by Tenant (and
approved by Landlord, such approval not to be unreasonably withheld), which CPA
shall be licensed in Louisiana, and a member of AICPA, to audit Tenant’s (and/or
Subtenant’s, licensee’s or concessionaire’s)  books and records relevant to the
calculation of Rents and other payments reported by Tenant during the preceding
Fiscal Year. Landlord hereby approves Arthur Andersen & Co. as such certified
public accountant as long as such entity is licensed in Louisiana and is a
member of the AICPA.  In connection with such audit, Tenant shall provide to the
auditor and to Landlord copies of all financial reports and tax returns
furnished to the State of Louisiana in connection with the determination of
Tenant’s taxable gaming revenue. Further, Landlord shall have the right to audit
the books and records of Tenant with respect to all

 

23

--------------------------------------------------------------------------------


 

Rents or other payments provided for in this Lease at any time upon reasonable
Notice; provided, that Landlord agrees to exercise this special audit right not
more frequently than once per Fiscal Year. Any audit shall be performed in
accordance with generally accepted auditing standards, during ordinary business
hours and without unreasonably interfering with Tenant’s business. If such audit
reveals that Adjusted Gross Revenue or other Rent was understated, then within
thirty (30) days after receipt of the audit with appropriate backup
documentation, Tenant shall pay the net additional Rent due on account of the
audit corrections. If such audit reveals that Adjusted Gross Revenue or other
Rent was overstated, then Tenant shall be entitled to a credit against the next
payment(s) of Rent under this Lease in an amount equal to the previous
overpayment revealed by the audit corrections. Any adjusting payment on account
of previous overpayment or underpayment shall bear interest at the Prime Rate
from the date it would have been paid (or the date of Tenant’s previous
overpayment, if applicable) had Tenant’s Annual Statement been correct until the
date actually paid or credited. If Rent was understated by more than 3% then
Tenant shall pay the reasonable cost of the special audit disclosing such
understatements; otherwise the special audit shall be conducted at Landlord’s
expense.

 

5.08  CONFIDENTIALITY. To the extent permitted by Law, Landlord shall preserve
the confidentiality of all information obtained by Landlord relating to Tenant’s
Adjusted Gross Revenue and financial statements, except in any litigation or
arbitration proceedings between the parties.

 

5.09  ADDITIONAL RENT. In addition to Construction Period Rent, Fixed Rent and
Percentage Rent, Tenant shall pay when due, as additional rent under this Lease,
all Additional Rent.

 

5.10  MINIMUM PERCENTAGE RENT.  From the Opening Date until this Lease is
lawfully terminated, Tenant shall be unconditionally obligated to pay Landlord
minimum Percentage Rent of not less than $500,000 per annum in addition to any
portion of the Fixed Rent, provided that Tenant is able to operate a Riverboat
Casino, and/or collect business interruption insurance in respect of the
non-operation thereof covering not less than one hundred twenty (120) days in
the year for which the minimum Percentage Rent is claimed.  In the event actual
Percentage Rent payments in any Fiscal Year with respect to which such minimum
Percentage Rent is payable by Tenant are less than $500,000, without considering
Fixed Rent, the difference shall be paid to Landlord within thirty (30) days
after the end of such Fiscal Year.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VI - ADDITIONAL PAYMENTS BY TENANT; IMPOSITIONS

 

6.01  LANDLORD’S NET RETURN. The parties intend that this Lease shall constitute
a “net lease,” so that Rent shall provide Landlord with “net” return for the
Term, free from any expenses or charges with respect to the Premises, except as
specifically provided in this Lease.  Accordingly, Tenant shall pay as
Additional Rent and discharge, before failure to pay the same shall create a
material risk of forfeiture or give rise to a penalty, each and every item of
expense of every kind and nature whatsoever related to or arising from the
Premises or by reason of or in any manner connected with or arising from the
development, leasing, operation, management, maintenance, repair, use or
occupancy of the Premises or any portion of the Premises.  Notwithstanding
anything to the contrary in this Lease, Tenant shall not be required to pay any
of the following: (a) principal, interest, or other charges payable under any
Fee Mortgage; (b) depreciation, amortization, brokerage commissions, financing
or refinancing costs, management fees or leasing expenses incurred by Landlord
with respect to the Fee Estate or the Premises; (c) consulting, overhead,
travel, legal, staff, and other similar costs incidental to Landlord’s ownership
of the Premises, other than reasonable attorneys’ fees incurred by Landlord and
payable by Tenant pursuant to express provisions of this Lease; (d) any costs
arising from or pursuant to any instrument or agreement affecting the Premises
that is not a Permitted Exception and to which Landlord is a party and Tenant is
not a party; and (e) any cost or expense arising directly or indirectly from any
conditions existing on, at or with respect to the Premises before the
Construction Commencement Date; and (f) any sales or other taxes assessed and
levied against Landlord’s receipt of Rent hereunder (except where such taxes are
imposed, in whole or in part, in lieu of or in substitution for real estate
taxes, in which event same shall be paid by Tenant).

 

6.02  IMPOSITIONS.  For any period commencing on the Construction Commencement
Date and thereafter during the Term (with daily proration for periods partially
within the foregoing period and partially outside the foregoing period), and
subject to Article XIII, Tenant shall pay and discharge, before failure to pay
the same shall create a material risk of forfeiture or give rise to a penalty,
all Impositions.  Tenant shall also pay all interest and penalties assessed by
any Government on account of late payment of any Imposition, unless such late
payment was caused by Landlord’s failure to remit an Imposition (paid to
Landlord by Tenant) in accordance with Tenant’s reasonable instructions or
Landlord’s failure to promptly forward Tenant a copy of a tax bill received by
Landlord, in which case Landlord shall pay such interest and penalties.

 

6.03  ASSESSMENTS IN INSTALLMENTS. To the extent that may be permitted by law,
Tenant shall have the right to apply for conversion of any assessment to cause
it to be payable in installments.  After such conversion, Tenant shall pay and
discharge only such installments of such assessments as shall become due and
payable commencing on the Construction Commencement Date and thereafter during
the Term.

 

6.04  COMBINED TAX LOTS.  If, as of the Commencement Date, the Premises are part
of a tax lot (a “Combined Tax Lot”) that includes any land or improvements other
than the Premises, then the parties shall diligently and expeditiously cooperate
(including by bringing such proceedings as may be necessary), all at Landlord’s
expense, including Tenant’s reasonable attorneys’ fees, to cause the Combined
Tax Lot to be divided so that the Premises (including the Fee Estate and the
Leasehold Estate) shall be a single separate tax lot that is no longer a
Combined Tax Lot.  Pending such

 

25

--------------------------------------------------------------------------------


 

division of the Combined Tax Lot: (a) each party shall promptly provide the
other with a copy of any tax bill received by such party relating to the
Combined Tax Lot; (b) Tenant shall pay a portion of the Impositions assessed
with respect to the Combined Tax Lot equal to the estimated assessment of the
Premises divided by the assessment of the Combined Tax Lot (except to the extent
that Tenant reasonably determines that a particular Imposition, other than real
estate taxes, is more appropriately allocated in some other way); (c) Landlord
shall pay all Impositions (and the items excluded from the definition of such
term by clauses “a” through “g” in such definition) with respect to the balance
of the Combined Tax Lot; (d) the estimated assessment for the Premises shall be
determined to the extent possible, based on preliminary information from the tax
assessment authorities and otherwise by Tenant, in consultation with Landlord
(and, in any event, when the assessment of the Premises has been determined the
parties shall make such adjusting payments (with interest at the Prime Rate) as
shall be appropriate to compensate for errors in the estimated payments
previously made); and (e) if either party fails to pay its share of taxes and
charges for the Combined Tax Lot before delinquency and such failure continues
for ten Business Days after Notice from the other party, then such other party
shall be entitled to pay the first party’s unpaid Impositions with respect to
the Combined Tax Lot, and the first party shall promptly upon demand reimburse
the other party’s advances made on the first party’s account with interest at
the Prime Rate.

 

6.05  DIRECT PAYMENT BY LANDLORD.  If any Imposition or other item of Rent is
required to be paid directly by Landlord, then: (a) Landlord appoints Tenant as
Landlord’s attorney in fact for the purpose of making such payment; and (b) if
the person entitled to receive such payment refuses to accept it from Tenant,
then Tenant shall give Landlord Notice of such fact and shall remit payment of
such Imposition to Landlord in a timely manner accompanied by reasonable
instructions as to the further remittance of such payment.  Landlord shall with
reasonable promptness comply with Tenant’s reasonable instructions and shall
Indemnify Tenant against Landlord’s failure to do so.

 

6.06  UTILITIES. Tenant shall pay all fuel, gas, light, power, water, sewage,
garbage disposal, telephone and other utility charges, and the expenses of
installation, maintenance, use and service in connection with the foregoing,
relating to the Premises during the Term.

 

ARTICLE VII - USE

 

7.01  PERMITTED USES. Tenant may use the Premises for any lawful purpose.

 

7.02  RIVERBOAT CASINO. Tenant may berth and operate Riverboat Casinos on the
Red River adjacent to or within or upon the Premises or sublease portions of the
Premises to third parties for such purpose. Tenant at any time may substitute a
different (but, if permanent, at least equal in quality) Riverboat Casino for
any Riverboat Casino operated at the Premises by Tenant.

 

7.03  PARKING. Tenant shall have the right to charge such amounts for parking as
Tenant deems appropriate; provided, however, that, except during periods that
charges are imposed for parking at lots owned, leased or operated by any gaming
operators on the Shreveport side of the Red River, Tenant shall not charge for
parking, other than valet parking, in the South Parking Facility or the North
Parking Facility. Under no circumstances shall Tenant be prohibited or
restricted from

 

26

--------------------------------------------------------------------------------


 

charging a fee for valet parking at any time at either the South Parking
Facility or the North Parking Facility.

 

ARTICLE VIII - MARKS AND PUBLICITY

 

8.01  EXCLUSIVE OWNERSHIP OF MARKS. Landlord acknowledges and recognizes the
exclusive rights of Hollywood Casino Corporation, a Delaware corporation
(“Hollywood”), and certain Affiliates of Hollywood, to the “Hollywood Casino”
name and system, and all other service marks, trademarks, copyrights, logos,
registrations and patents used in connection with the “Hollywood Casino”
casinos, riverboat casinos and casino hotels (collectively, the “Marks”).
Landlord acknowledges that the Marks are the exclusive property of such
Affiliates.  Landlord disclaims any right, title or interest in or to any of the
Marks by operation of this Lease or in the event of its termination or
cancellation.  Such Affiliates shall have the sole right and (to the extent they
determine appropriate) responsibility to institute and prosecute all disputes
with third parties concerning the use of or any Mark.

 

8.02  REFERENCES TO MARKS. Landlord shall not use any Mark in any way or for any
purpose (including the sale of securities or in connection with any other
financing) without the prior written consent of the owner of such Mark.

 

8.03  EFFECT OF LEASE TERMINATION.  Landlord acknowledges and agrees that in the
event of any termination or cancellation of this Lease (including on account of
an Event of Default):  (a) neither Tenant nor any Affiliate of Tenant shall be
under any obligation, express or implied, to issue a license to Landlord or any
subsequent operator of any portion of the Premises; (b) Landlord shall not use
any Mark in association with the improvements located at the Premises; and
(c) Tenant and any Affiliate of Tenant shall have the right to enter the
Premises and remove all signs, furnishings, printed materials, emblems, slogans
or other distinguishing characteristics that in any way use or are now or
hereafter connected with any Mark.

 

8.04  PUBLICITY. Landlord agrees not to announce or refer to the Premises, any
Riverboat Casino or the Shoreside Complex orally or in writing with the use of
any Mark, in significant written public communication such as any press release,
advertisement, prospectus or other marketing communication of any kind without
Tenant’s prior written consent.

 

ARTICLE IX - LAW

 

9.01  COMPLIANCE WITH LAW. During the Term, Tenant shall, at its own expense,
observe and comply with all Laws affecting the Premises; provided, however,
that: (i) maintenance and repair of improvements existing on the Premises at the
Construction Commencement Date shall be governed by the applicable provision of
Article X; and (ii) Tenant shall make any Mandated Alterations required by Law
arising at any time after the Construction Commencement Date and thereafter
during the Term, subject to the terms of Section 9.02.

 

27

--------------------------------------------------------------------------------


 

9.02  MANDATED ALTERATIONS.  If:  (a) the LGCB or any Government requires a
Mandated Alteration of all or any portion of the Premises or any improvements
thereon; and (b) Tenant determines that the performance of such Mandated
Alteration would render the operation of the Premises Uneconomic, then,
notwithstanding anything to the contrary in this Lease, Tenant, in lieu of
performing such Mandated Alteration may elect to terminate this Lease by giving
Notice of such election to Landlord within one hundred eighty (180) days after
such requirement is imposed.

 

ARTICLE X - MAINTENANCE AND ALTERATIONS

 

10.01  OBLIGATION TO MAINTAIN. Commencing upon the Opening Date and thereafter
during the Term, Tenant shall keep and maintain the Premises in good order,
condition and repair in a condition and quality equal to its condition and
quality at the Opening Date, subject, in each case, to Casualty (governed by the
separate applicable provisions of this Lease), reasonable wear and tear, and any
other conditions that Tenant is not required to repair pursuant to this Lease.

 

10.02  HOTEL MAINTENANCE.

 

(a) INSPECTION BY LANDLORD.  At any time after the Opening Date, Landlord shall
be permitted to inspect the Hotel in order to verify Tenant’s compliance with
the provisions of Section 10.01. Such inspections (except for inspections of
corrective actions) shall occur not more than once in any year during the Term.
Promptly and in any case not more than thirty (30) days after any such
inspection, Landlord shall give Tenant Notice of any corrective action that
Landlord believes is necessary to comply with the requirements of Section 10.01
that requires corrective action. Except as otherwise provided in Section 10.02
(b), Tenant shall promptly thereafter perform such corrective actions as may be
necessary to cause the condition of the Hotel to be in material compliance with
the provisions of Section 10.01.

 

(b) ARBITRATION.  If Tenant does not agree that corrective action is necessary
with respect to any Notice given by Landlord, then Tenant may submit such matter
to arbitration in accordance with the following provisions:

 

(i) Landlord and Tenant may jointly appoint an Arbitrator.  Such Arbitrator
shall render his decision within thirty (30) days of such appointment.

 

(ii) If Landlord and Tenant do not appoint an Arbitrator under
Section 10.02(b)(i) within twenty (20) days after such Notice is given, then
each party shall appoint one Arbitrator within ten days after the expiration of
such 20-day period.  Each such Arbitrator shall be an individual who: (A) is not
otherwise employed by and is not otherwise a creditor of either party; and
(B) has at least five years of experience in the management and operation of
riverboat casino/gaming complexes. The two appointed Arbitrators shall meet
within ten days of such referral and shall appoint a third Arbitrator, and if
such Arbitrators are not able to agree on such third Arbitrator within such
time, then, on five days’ Notice in writing to the other

 

28

--------------------------------------------------------------------------------


 

Arbitrator, either Arbitrator shall apply to the branch of the American
Arbitration Association in Shreveport, Louisiana to designate and appoint such
third Arbitrator. The three Arbitrators shall render their decision within
twenty (20) days after the appointment of the third Arbitrator. The Arbitrators
shall act by majority vote. If the Arbitrators fail to render their decision
within such time, either party may seek an order from a court of competent
jurisdiction in the State: (x) requiring such Arbitrators to render their
decision immediately, or (y) appointing one replacement Arbitrator of equivalent
qualifications and directing such Arbitrator to render his decision.

 

(iii)     If either party fails timely to appoint an Arbitrator pursuant to
Section 10.02(b)(ii), then the single Arbitrator designated by the other party
shall act as the sole Arbitrator and shall be deemed to be the unanimously
approved Arbitrator to resolve such dispute.

 

(iv) The fees and expenses of the Arbitrators shall be paid by the party whose
position is not adopted by the Arbitrators.  All Arbitrators, by accepting
appointment, submit to the jurisdiction of the courts of the State.

 

(v) All proceedings by the Arbitrators shall be conducted in accordance with the
Uniform Arbitration Act as enacted in the State, except to the extent the
provisions of such Act are modified by this Agreement or the mutual agreement of
the parties.  Unless otherwise agreed, all arbitration proceedings shall be
conducted in Shreveport, Louisiana, at the offices of Landlord or Tenant.

 

(d) ARBITRATION DECISION.  In all arbitration proceedings hereunder, the
Arbitrators shall be required to agree upon and approve the substantive position
advocated by one party with respect to each disputed item.  The Arbitrators
shall exclusively and finally determine whether a particular dispute falls
within the scope of their authority unless such determination is legally
groundless or in excess of the limitations provided in this Agreement.  The
decision and award of any Arbitrators made in accordance with this Section 10.02
shall be binding on the parties and enforceable in any court of competent
jurisdiction.

 

10.03  IMPROVEMENTS AND STRUCTURES.  Except as (a) permitted under Article IV,
(b) the construction of a hotel on the Expansion Parcel, (c) any other
construction with a cost less than $35,000,000.00, and (d) any maintenance,
repair or replacement in the ordinary course of business, Tenant may not
construct or permit the construction of any improvements or structures without
the prior written consent of Landlord, which shall not unreasonably be withheld,
delayed or conditioned.  Such consent shall be deemed given if it has not been
denied in writing by Landlord within thirty (30) days from Landlord’s receipt of
the plans and specifications for such proposed improvements.  In the event such
additional development is for the purpose of development of sources of revenue
or profit centers not related to the operation of the Premises as originally
contemplated in this Lease, then such additional development shall not be
permitted unless and until Tenant and Landlord have agreed to a fair and
reasonable rental arrangement to cover the new revenue sources to be developed.

 

29

--------------------------------------------------------------------------------

 

Notwithstanding anything herein contained to the contrary, although Tenant shall
not be required to obtain the consent of Landlord to construct a hotel on the
Expansion Parcel, Tenant shall be required to submit design development
documents (similar in nature and scope to the Design Development Documents and
other related documents described in Section 4.03(a) hereof for the Hotel) to
the Design Review Committee for approval prior to commencing construction of a
hotel upon the Expansion Parcel.  Upon its receipt of such documents, the Design
Review Committee shall approve or reject the documents submitted in the manner
and with the effect set forth in Section 4.03(b) hereof.  If the Design Review
Committee rejects the aforesaid documents, Tenant may elect to arbitrate such
decision in the manner and with the effect set forth in Section 4.04 of this
Lease.

 

10.04  TENANT’S RIGHT TO PERFORM ALTERATIONS. At Tenant’s sole cost and expense,
Tenant may perform material alterations or reconstructions to the Shoreside
Complex and Parking Structures subject to Landlord’s consent as provided in this
Section 10.04.  Tenant shall perform all such work in substantial compliance
with all Laws.  Plans and specifications for all material alterations or
reconstructions shall be submitted to Landlord at least thirty (30) days prior
to commencement of work and will be subject to Landlord’s consent and approval,
which shall not unreasonably be withheld, delayed or conditioned and which shall
be completed by Landlord within thirty (30) days from receipt of the plans and
specifications for such improvements. Construction shall not commence until
Landlord’s approval is received by Tenant or the review period expires.

 

10.05  PLANS AND SPECIFICATIONS. Except as provided in Sections 10.03 and 10.04,
Tenant may make alterations, reconstructions or repairs to the improvements on
the Premises without Landlord’s consent.  If Tenant obtains plans and
specifications or surveys (including working plans and specifications and
“as-built” plans and specifications and surveys) for such improvements, repairs
or alterations, Tenant shall promptly provide Landlord with a true and complete
copy of such plans and specifications or surveys, subject to the terms of any
agreement between Tenant and the applicable outside architect, engineer or
surveyor. (Tenant shall exercise reasonable efforts to cause its agreements with
such outside professionals to permit the deliveries described in this
Section 10.05.)  Plans and specifications and surveys delivered by Tenant to
Landlord shall be for Landlord’s information only except to the extent, if any,
otherwise expressly provided in this Lease.

 

10.06  EXISTING IMPROVEMENTS. Nothing in this Lease shall be construed to
require Tenant to correct or remedy any noncompliance with Law affecting any
improvements existing at the Premises on the Commencement Date, or otherwise
maintain any such improvements in a condition fit for occupancy. Landlord shall
promptly reimburse Tenant for the cost incurred in the demolition or removal of
all existing above ground improvements (but excluding any surface parking lot),
removal of which is necessary for construction of the Shoreside Complex and the
Parking Facilities. To the extent that any Government specifically requires the
performance of any work or demolition to prevent any improvements not removed by
Tenant, if any, from constituting a hazard, Tenant shall perform such work or
demolition and Landlord shall promptly reimburse Tenant for the cost incurred in
such work or demolition.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XI - PROHIBITED LIENS

 

11.01  TENANT’S COVENANT. Tenant shall not suffer or permit any Prohibited Lien
to be filed. If a Prohibited Lien is filed then Tenant shall, within 30 days
after receiving Notice of such filing (but in any case within 15 days after
receipt of Notice of commencement of foreclosure proceedings), commence and then
prosecute appropriate action to cause such Prohibited Lien to be paid,
discharged or bonded. Nothing in this Lease shall be construed to restrict
Tenant’s right to contest the validity of any Prohibited Lien and to pursue
Tenant’s position to a final judicial determination. The mere existence of a
Prohibited Lien shall not be construed as a Default under this Lease.

 

11.02  PROTECTION OF LANDLORD. Notice is hereby given that Landlord shall not be
liable for any labor or materials furnished or to be furnished to Tenant upon
credit, and that no mechanic’s or other lien for any such labor or materials
shall attach to or affect the Fee Estate. Nothing in this Lease shall be deemed
or construed in any way to constitute Landlord’s consent or request, express or
implied, by inference or otherwise, to any contractor, subcontractor, laborer,
equipment or material supplier for the performance of any labor or the
furnishing of any materials or equipment for any improvement, alteration or
repair of or to the Premises, or any part of the Premises, nor as giving Tenant
any right, power or authority to contract for, or permit the rendering of, any
services, or the furnishing of any materials that would give rise to the filing
of any liens against the Fee Estate. Tenant shall Indemnify Landlord against any
work performed on the Premises for or by Tenant or any Subtenant.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XII - INDEMNIFICATION; LIABILITY OF LANDLORD

 

12.01  MUTUAL INDEMNITY OBLIGATIONS. Landlord and Tenant shall each Indemnify
the other against:  (a) any wrongful act, wrongful omission or negligence of the
Indemnitor (or, in the case of Tenant, of any of Tenant’s Subtenants) or its or
their partners, directors, officers, or employees, or their equivalent; and
(b) any breach or default by the Indemnitor under this Lease.  In addition to
and without limiting the generality of the foregoing indemnity, Tenant shall
Indemnify Landlord against all the following matters: (x) the management or
occupancy of, or any work or activity performed in and on, the Premises, the
Shoreside Complex or any Riverboat Casino by Tenant during the Term or in the
performance of Tenant’s obligations under Section 28.07; (y) the condition of
the Premises, the Shoreside Complex or any Riverboat Casino or any improvement
located on the Premises, the Shoreside Complex or any Riverboat Casino at any
time after the Construction Commencement Date and thereafter during the Term;
and (z) any accident, injury or damage whatsoever caused to any person occurring
at any time after the Construction Commencement Date and thereafter during the
Term, in or on the Premises, the Shoreside Complex or any Riverboat Casino or
any improvements located on the Premises, the Shoreside Complex or any Riverboat
Casino.  Furthermore, Tenant agrees to pay, and to Indemnify Landlord against,
reasonable legal costs, including reasonable counsel fees and disbursements,
incurred by Landlord in obtaining possession of the Premises if Tenant fails to
surrender possession upon the expiration or earlier termination of the Term. 
Notwithstanding anything to the contrary in this Lease, neither party shall be
required to Indemnify the other party from or against such other party’s
intentional acts or omissions or negligence, and Tenant shall not be required to
Indemnify Landlord from or against any condition that existed on or at the
Premises at or before the Construction Commencement Date that was not created by
Tenant.  Landlord shall Indemnify Tenant against any liability arising from the
environmental condition of the Premises existing immediately prior to the
Construction Commencement Date and not created by Tenant, whether such condition
is known or unknown on the Construction Commencement Date to the parties
hereto.  Tenant shall Indemnify Landlord against any liability arising from any
environmental condition of the Premises created at any time after the
Construction Commencement Date and thereafter during the Term whether such
condition is known or unknown on the Construction Commencement Date or
thereafter during the Term to the parties hereto.  The terms of this provision
shall survive the termination or expiration of this Lease.

 

12.02  LIABILITY OF LANDLORD. Tenant is and shall be in exclusive control and
possession of the Premises and all Improvements thereon at all times after the
Construction Commencement Date and thereafter during the Term as provided in
this Lease. Subject to Section 12.01, Landlord shall not be liable for any
injury or damage to any property or to any person occurring on or about the
Premises, the Shoreside Complex or any Riverboat Casino at any time commencing
upon the Construction Commencement Date and thereafter during the Term. The
provisions of this Lease permitting Landlord to enter and inspect the Premises
are intended to allow Landlord to be informed as to whether Tenant is complying
with the agreements, terms, covenants and conditions of this Lease, and to the
extent permitted by this Lease, to perform such acts required by this Lease as
Tenant shall fail to perform. Such provisions shall not be construed to impose
upon Landlord any liability to third parties, but nothing in this Lease shall be
construed to exculpate, relieve or Indemnify Landlord from or against any
liability of Landlord to third parties existing at or before the Construction
Commencement Date, or arising from facts or circumstances in existence at or
before the Construction Commencement Date, in respect of which Landlord shall
Indemnify Tenant.

 

32

--------------------------------------------------------------------------------


 

12.03  INDEMNITY RELATING TO ACCESS.  Tenant shall Indemnify Landlord against
any accident, injury, damage or loss whatsoever caused to any person as a direct
result of inspections, work or any other activity performed in or on the
Premises by Tenant on and after the Commencement Date through and including the
date immediately preceding the Construction Commencement Date.

 

12.04  INDEMNIFICATION PROCEDURES. Wherever this Lease requires an Indemnitor to
Indemnify an Indemnitee, the following procedures and requirements shall apply:

 

(a)  PROMPT NOTICE.  The Indemnitee shall give the Indemnitor prompt Notice of
any claim.  To the extent, and only to the extent, that both (a) the Indemnitee
fails to give prompt Notice of such claim and (b) the Indemnitor is thereby
prejudiced, the Indemnitor shall be relieved of its indemnity obligations under
this Lease with respect to such claim.

 

(b)  SELECTION OF COUNSEL. The Indemnitor shall be entitled to select counsel
(reasonably acceptable to the Indemnitee, but counsel to the Indemnitor’s
insurance carrier shall be deemed satisfactory). Notwithstanding anything to the
contrary in the preceding sentence, if the Indemnitee is Tenant or another
Affiliate of Tenant, then: (a) the Indemnitee shall be entitled to approve the
Indemnitor’s choice of counsel or select the Indemnitee’s own counsel and be
represented by such counsel; and (b) if the Indemnitee selects its own counsel,
then such counsel shall consult with (but not be controlled by) the Indemnitor’s
counsel and the Indemnitor and the Indemnitee shall each pay fifty percent (50%)
of the reasonable attorneys’ fees of the Indemnitee’s counsel.

 

(c)  SETTLEMENT.  The Indemnitor may, with the consent of the Indemnitee, not to
be unreasonably withheld, settle the claim, except that no consent by the
Indemnitee shall be required as to any settlement by which (x) the Indemnitor
procures (by payment, settlement, or otherwise) a release of the Indemnitee
pursuant to which the Indemnitee is not required to make any payment whatsoever
to the third party making the claim, (y) neither the Indemnitee nor the
Indemnitor acting on behalf of the Indemnitee makes any admission of liability,
and (z) the continued effectiveness of this Lease is not jeopardized in any way.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XIII - RIGHT OF CONTEST

 

Notwithstanding anything to the contrary in this Lease, Tenant shall have the
right to contest, at its sole expense, by appropriate legal proceedings
diligently conducted in good faith, the amount or validity of any Imposition or
Prohibited Lien; the valuation, assessment or reassessment (whether proposed or
final) of the Premises for purposes of real estate taxes; the validity of any
Law or the application of any Law to the Premises; or the validity or merit of
any claim against which Tenant is required to Indemnify Landlord under this
Lease.  Tenant may defer payment of the contested Imposition or compliance with
the contested Law or performance of any other contested obligation pending the
outcome of such contest, provided that such deferral does not subject the
Premises to any material risk of imminent forfeiture or Landlord to any material
risk of criminal liability.  Landlord shall not be required to join in any such
contest proceedings unless a Law shall require that such proceedings be brought
in the name of Landlord or any owner of the Fee Estate.  In such case, Landlord
shall cooperate with Tenant so as to permit such proceedings to be brought in
Landlord’s name.  In addition to, and without limiting, Landlord’s obligations
under the preceding sentence, Landlord appoints Tenant as Landlord’s
attorney-in-fact, irrevocably, with full power of substitution, to execute and
deliver any documentation, and to otherwise act on Landlord’s behalf to the full
extent Landlord could and in Landlord’s place and stead, in any such
proceeding.  This appointment is coupled with an interest and is irrevocable. 
Tenant shall pay all reasonable costs and expenses (including reasonable
attorneys’ fees) incident to such proceedings.  Tenant shall Indemnify Landlord
against such contest and against any liability arising from representations and
warranties set forth in any such documentation.  Tenant shall be entitled to any
refund of any Imposition (and penalties and interest paid by Tenant) based upon
Tenant’s prior overpayment of such Imposition, whether such refund is made
during or after the Term.  Upon termination of Tenant’s contest of an
Imposition, Tenant shall pay the amount of such Imposition (if any) as has been
finally determined in such proceedings to be due, together with any costs,
interest, penalties or other liabilities in connection with such Imposition. 
Upon final termination of Tenant’s contest of a Law, Tenant shall comply with
such final determination. Landlord shall not enter any objection to any contest
proceeding undertaken by Tenant pursuant to this Article XIII, except with
respect to contest proceedings involving or which may affect Impositions levied
or collected by the City of Shreveport.  Subject to the City of Shreveport’s
right to intervene in matters involving Impositions levied or collected by the
City of Shreveport, Tenant’s right to contest any Imposition or the valuation,
assessment or reassessment of the Premises for tax purposes shall be to the
exclusion of Landlord, and Landlord shall have no right to contest the foregoing
without Tenant’s consent, not to be unreasonably withheld.

 

ARTICLE XIV - INSURANCE

 

14.01  TENANT TO INSURE. Tenant shall, at Tenant’s sole cost and expense,
commencing on the Construction Commencement Date and thereafter during the Term,
maintain or cause its Subtenants to maintain the following insurance (or its
then reasonably available equivalent):

 

(a)  CASUALTY. Casualty insurance providing coverage for the Premises and all
equipment, fixtures, and machinery at or in the Premises, against loss, damage,
and

 

34

--------------------------------------------------------------------------------


 

destruction by fire and other hazards encompassed under broad form coverage as
may be customary for like properties in the Parish (but Tenant shall in no event
be required to maintain earthquake or war risk insurance) from time to time
commencing on the Construction Commencement Date and thereafter during the Term,
in an amount not less than 100% of the replacement value of the insurable
buildings, structures, improvements and equipment (excluding excavations and
foundations) located at the Premises, but in any event sufficient to avoid
co-insurance in the event of a partial loss. To the extent customary for like
properties at the time, such insurance shall include coverage for explosion of
steam and pressure boilers and similar apparatus located at the Premises; an
“increased costs of construction” endorsement; and an endorsement covering
demolition and cost of debris removal.

 

(b)  LIABILITY.  General public liability insurance against claims for personal
injury, death or property damage occurring upon, in or about the Premises and
the Riverboat Casinos berthed at the Premises and streets and passageways
adjoining the Premises, including so-called Garage Keeper’s Legal Liability
coverage.  The coverage under all such liability insurance shall be at least
$50,000,000 in respect of any one occurrence, for injury or death to persons or
property damage.  Landlord shall be entitled from time to time, upon 180 days’
Notice to Tenant, to increase the dollar limits set forth in this
Section 14.01(b), subject to the following limitations, which shall be
cumulative: (a) such increased limits shall never exceed the limits initially
set forth plus an increase proportionate to the increase in the Consumer Price
Index from the Construction Commencement Date to the date of the adjustment,
rounded to the nearest million dollars; (b) such limits shall never exceed the
limits customarily maintained for similar commercial properties located in the
Parish; and (c) Landlord shall not be entitled to increase such limits more
frequently than once every five years.

 

(c)  WORKERS’ COMPENSATION.  Workers’ compensation insurance covering all
persons it employs in connection with the construction, alteration, repair or
operation of the Premises and with respect to whom any claim could be asserted
against Landlord or the Fee Estate.

 

(d)  CONSTRUCTION PERIOD.  For the period from the commencement of construction
of the Shoreside Complex through the completion of such construction, Tenant
shall also (i) ensure that the contractor of the Shoreside Complex maintains
customary contractor’s liability insurance having a limit of not less than
$25,000,000 (and, if the contractor is undertaking foundation, excavation or
demolition work, an endorsement stating that such operations are covered and
that the “XCU Exclusions” have been deleted); and (ii) Tenant shall maintain
Builder’s Risk Insurance (having such scope of coverage as may be customary for
like construction projects in the Parish at the time) written on a completed
value non- reporting basis (with an endorsement stating that “permission is
granted to complete and occupy”).

 

35

--------------------------------------------------------------------------------


 

(e)  BUSINESS INTERRUPTION.  Tenant shall obtain and maintain business
interruption insurance covering Tenant’s business at the Premises and Riverboat
Casinos berthed at the Premises at all times commencing on the Construction
Commencement Date and continuing throughout the Term. Business interruption
insurance shall include coverage for the payment of Fixed Rent, Percentage Rent
and In Lieu Payments to the Landlord.

 

(f)  OTHER.  Tenant shall obtain such other insurance as Tenant determines
appropriate in the exercise of Tenant’s reasonable business judgment.

 

14.02  NATURE OF INSURANCE PROGRAM.  Any or all insurance required by this Lease
may be provided by a “captive” insurance company affiliated with Tenant or, by
Notice to Landlord specifying the risks being covered by self-insurance, through
a self-insurance program provided, in the latter case, that the self-insuring
entity is (a) an affiliate or subsidiary of Tenant or (b) any other substantial
entity that, in Landlord’s reasonable judgment, has sufficient assets and net
worth under the circumstances.  Tenant agrees to provide any and all necessary
financial and reporting information which Landlord may reasonably request in
making this determination.

 

14.03  POLICY REQUIREMENTS AND ENDORSEMENTS.  All insurance policies required by
this Lease shall contain (by endorsement or otherwise) the following provisions:

 

(a)  ADDITIONAL INSUREDS.  Liability, casualty and business interruption
insurance policies shall name as additional insureds Landlord and any Fee
Mortgagees, as their interests may appear.

 

(b)  PRIMARY COVERAGE.  All policies shall be written as primary policies not
contributing with or in excess of any coverage that Landlord may carry.

 

(c)  TENANT’S ACT OR OMISSIONS.  Each policy shall include, if available without
additional cost, a provision that any act or omission of Tenant shall not
prejudice any party’s rights (other than Tenant’s) under such insurance
coverage.

 

(d)  CONTRACTUAL LIABILITY.  Policies of liability insurance shall contain
contractual liability coverage, relating to Tenant’s indemnity obligations under
this Lease.

 

(e)  INSURANCE CARRIER STANDARDS.  Each insurance carrier shall be authorized to
do business in the State, and, except to the extent such insurance is provided
in compliance with this Lease by an affiliated “captive” insurance company or
pursuant to Tenant’s self-insurance program, each domestic insurer shall have a
“Best’s” rating of at least A(-)VIII. Unrated international insurance carriers
may be utilized by Tenant only with the prior approval of Landlord, which
approval shall not be unreasonably withheld; provided, that the Lloyd’s of
London Association is approved by the Landlord.

 

(f)  NOTICE TO LANDLORD.  All policies of Insurance shall provide by their
express terms for 30 days’ prior Notice of any cancellation to Landlord.

 

36

--------------------------------------------------------------------------------


 

14.04  DELIVERIES TO LANDLORD.  Upon Notice to such effect by Landlord, Tenant
shall deliver to Landlord policies or certificates or certified copies of the
insurance policies required by this Lease, endorsed “Paid” or accompanied by
other evidence that the premiums for such policies have been paid, at least ten
days before expiration of any then current policy.

 

14.05  BLANKET AND UMBRELLA POLICIES.  Tenant may provide any insurance required
by this Lease pursuant to a “blanket” or “umbrella” insurance policy, provided
that such policy otherwise complies with this Lease.

 

14.06  WAIVER OF CERTAIN CLAIMS.  To the extent that Landlord or Tenant
purchases any hazard insurance relating to the Premises, the party purchasing
such Insurance shall attempt to cause the insurance carrier to agree to a Waiver
of Subrogation.  If any insurance policy cannot be obtained with a Waiver of
Subrogation, or a Waiver of Subrogation is obtainable only by the payment of an
additional premium, then the party undertaking to obtain the insurance shall
give Notice of such fact to the other party.  The other party shall then have
ten (10) Business Days after receipt of such Notice either to place the
insurance with a company that is reasonably satisfactory to the other party and
that will issue the insurance with a Waiver of Subrogation at no additional
cost, or to agree to pay the additional premium if such a policy can be obtained
only at additional cost.  To the extent that the parties actually obtain
insurance with a Waiver of Subrogation, the parties release each other, and
their respective authorized representatives, from any claims for damage to any
person or the Premises that are caused by or result from risks insured against
under such insurance policies, but only to the extent of the available insurance
proceeds.

 

14.07  NO REPRESENTATION OF ADEQUATE COVERAGE.  Neither party makes any
representation, or shall be deemed to have made any representation, that the
limits, scope or form of insurance coverage specified in this Article IV are
adequate or sufficient.

 

37

--------------------------------------------------------------------------------


 

ARTICLE XV - DAMAGE OR DESTRUCTION

 

15.01  NOTICE; NO RENT ABATEMENT.  Tenant shall promptly give Landlord Notice of
any Casualty.  There shall be no abatement of Rent on account of a Casualty. 
Tenant shall, with reasonable promptness, restore the damaged improvements as
nearly as may be practicable to their condition, quality, and class immediately
prior to such Casualty, with such changes or alterations (including demolition)
as Tenant shall elect to make in conformity with this Lease; provided, however,
that if, in Tenant’s judgment, the cost to Tenant of such restoration or other
circumstances would cause the operation of the Premises to be Uneconomic or if
such Casualty occurs within the last year of the Term, then Tenant may terminate
this Lease by at least thirty (30) days’ advance Notice to Landlord and assign
to Landlord all of Tenant’s rights with respect to insurance proceeds arising
from the Casualty.  If Tenant gives such a Notice, then Landlord shall have the
right, by Notice to Tenant within ten (10) Business Days after receipt of
Tenant’s Notice, to require Tenant to cause the remaining improvements to be
demolished and the debris removed, so that the Premises are returned to Landlord
as vacant and level land.  The parties shall cooperate to make available the
insurance proceeds for such work, which Tenant shall perform with reasonable
promptness but the completion of which shall not be a condition to termination
of this Lease.  Any remaining insurance proceeds after performance of such work
shall belong to Landlord.

 

15.02  ADJUSTMENT OF CLAIMS; USE OF INSURANCE PROCEEDS.  Tenant shall be solely
responsible for the adjustment of any insurance claim that has not been assigned
to Landlord under Section 15.01.  All proceeds of casualty or hazard insurance
shall be paid to Tenant and shall under no circumstances be paid to Fee
Mortgagees unless (a) pursuant to some other express provision of this Lease
Tenant is required to pay or assign such proceeds to Landlord and (b) pursuant
to a Fee Mortgage such proceeds payable to Landlord shall be paid instead to the
Fee Mortgagee.

 

15.03  DEPOSITORY.  All proceeds in excess of $1,000,000 of casualty insurance
to be applied by Tenant to rebuild, restore or repair the Premises shall be
deposited with a Depository, to be disbursed for the repair, restoration or
reconstruction of the Premises.

 

ARTICLE XVI - CONDEMNATION

 

16.01  SUBSTANTIAL CONDEMNATION.  If a Substantial Condemnation of the Premises
shall occur, then this Lease shall terminate as of the effective date of such
Substantial Condemnation, and the Rent shall be apportioned accordingly. The
proceeds of any condemnation award made in connection with a Substantial
Condemnation shall be allocated between Landlord and Tenant as follows:  (x)
first, Tenant shall be entitled to receive such portion of the award, with
interest, as shall equal the value of the Leasehold Estate including all
improvements located on the Premises; (y) second, Landlord shall, subject to the
rights of Fee Mortgagees, be entitled to receive such portion of the award, with
interest, as shall equal the value of the Fee Estate (which value shall reflect
the present value of Rent under this Lease) subject to this Lease; and (z)
third, Tenant shall be entitled to receive the entire remaining balance of any
such award.  All determinations of value required by the preceding sentence
shall be made as if the Condemnation had never occurred, the Leasehold Estate
had not been terminated, and this Lease had continued for all Renewal Terms
except to the extent that Tenant determines that Tenant would have elected not
to exercise any future Renewal Option(s) not already exercised or deemed
exercised at the effective date of Condemnation.

 

38

--------------------------------------------------------------------------------


 

16.02  INSUBSTANTIAL CONDEMNATION.  If an Insubstantial Condemnation shall
occur, then any condemnation award or awards shall be applied first to repair,
restoration or reconstruction of any remaining part of the improvements not so
taken.  Tenant shall perform such repair, restoration or reconstruction in
accordance with applicable requirements of this Lease.  The balance of any such
award or awards remaining after the repair, restoration or reconstruction shall
be distributed to Landlord and Tenant as if they were proceeds of a Substantial
Condemnation affecting only the portion of the Premises taken.

 

16.03  TEMPORARY CONDEMNATION.  If a Temporary Condemnation shall occur with
respect to the use or occupancy of the Premises that, in Tenant’s reasonable
judgment, renders the Premises unusable for its original purpose for a period
greater than ninety (90) days, then Tenant shall, at its option, be entitled to
terminate this Lease effective as of the commencement date of the Temporary
Condemnation.  If Tenant exercises such option, then any Condemnation award made
in connection with such Temporary Condemnation shall be distributed as if such
Temporary Condemnation was a Substantial Condemnation in accordance with
Section 16.01. If the Temporary Condemnation relates to a period of ninety (90)
days or less, or if Tenant does not elect to terminate this Lease, then all
proceeds of such Temporary Condemnation (to the extent attributable to periods
within the Term) shall be paid to Tenant and Tenant’s obligations under this
Lease shall not be affected in any way.

 

16.04  OTHER GOVERNMENTAL ACTION.  In the event of any action by any Government
not resulting in a Condemnation but creating a right to compensation, such as
the changing of the grade of any street upon which the Premises abut, then this
Lease shall continue in full force and effect without reduction or abatement of
Rent and Tenant shall be entitled to receive the award or payment made in
connection with such action.

 

16.05  ASSIGNMENT OF CONDEMNATION PROCEEDS.  Landlord hereby assigns to a
Depository selected for such purpose, who shall have the right to receive, and
there shall be paid to such Depository, the entire amount of any awards or other
sums received, whether by Landlord or Tenant, as compensation as a result of any
Condemnation.  Such awards to be paid to such Depository shall include: (i) all
awards made on account of any improvements that are the subject of a
Condemnation, whether or not the value of such improvements is the subject of a
separate award or otherwise separately determined by the Condemnation authority;
and (ii) the full value of the land that is the subject of the Condemnation. All
such proceeds shall be applied and disbursed in accordance with this Article

XVI.

 

16.06  SETTLEMENT OR COMPROMISE.  Neither Landlord nor Tenant shall settle or
compromise any Condemnation award in any Condemnation proceeding that affects
the property interests of the other party hereto without the consent of the
consent of such other party.  Tenant shall be entitled to appear in such
proceedings and claim such share of the award as it is entitled to receive
pursuant to the terms of this Lease.  Subject to the terms of its Leasehold
Mortgage, any Leasehold Mortgagee shall also be entitled to appear in such
proceedings and empowered to participate in any settlement, arbitration or other
proceeding involving any Condemnation.  Landlord shall have no right to
participate in any proceedings affecting only the Leasehold Estate unless either

 

39

--------------------------------------------------------------------------------


 

(a) Tenant elects to terminate this Lease on account of such proceedings or (b)
Tenant is not legally permitted to participate in such proceedings.  In the
latter case, Landlord shall participate in such proceedings in accordance with
Tenant’s instructions, all at Tenant’s expense and using counsel selected,
instructed and paid by Tenant.  Nothing herein shall be construed to limit
Landlord’s ability to assert a claim for compensation for Rent or other payments
required by this Lease as part of a condemnation award.

 

16.07  PROMPT NOTICE. If either party becomes aware of any Condemnation or
threatened or contemplated Condemnation, then such party shall promptly give
Notice thereof to the other party.

 

16.08  TAKING OR TERMINATION OF LEASE BY LANDLORD.  Pursuant to Section
2.03(a) of the Charter of the City of Shreveport, Landlord, in its governmental
capacity, may be required to terminate this Lease because the Premises are
required for public purpose.  In such event, the taking or termination shall be
treated as a Substantial Condemnation hereunder and all compensation lawfully
due for such taking shall be apportioned as provided in Section 16.01 hereof.

 

ARTICLE XVII - TRANSFERS BY LANDLORD

 

17.01  LANDLORD’S RIGHT TO CONVEY.  Landlord shall not, during the Term of this
Lease, convey its Fee Estate except to a Fee Mortgagee which forecloses on the
Fee Estate or accepts a deed in lieu of foreclosure on the Fee Estate, as a
result of a default by Landlord under a Fee Mortgage.

 

17.02  NO ENCUMBRANCES. During the Term Landlord shall not enter into, grant or
permit or suffer to attach to the Fee Estate any easement, servitude,
restriction, lien (including mechanics’ lien, material supplier’s lien, or other
statutory lien) or other encumbrance affecting title to the Fee Estate (other
than a Fee Mortgage), except for encumbrances entered into at Tenant’s request
or with Tenant’s consent, or Permitted Exceptions. Tenant shall not unreasonably
withhold Tenant’s consent so long as such easement, servitude, restriction, lien
or other encumbrance is fully subordinated to this Lease, all rights and
interests of Tenant hereunder, and all estates arising from this Lease
(including Leasehold Mortgages), any amendments to the foregoing, and the rights
of all other third parties then or thereafter claiming by, through or under
Tenant or any Leasehold Mortgage. Without Tenant’s prior written consent, which
Tenant may withhold for any reason or no reason, Landlord shall not enter into
any agreement or instrument by which the Premises are combined with any other
real property for purposes of any Law governing zoning, bulk, development
rights, or any similar matters or by which any rights arising under such Laws to
develop the Premises are transferred to any other real property.

 

ARTICLE XVIII - TRANSFERS BY TENANT

 

18.01  ASSIGNMENT TO RELATED ENTITIES.  This Lease may be assigned from time to
time by Tenant to any Affiliate of Tenant, so long as such assignee agrees in
writing to assume the obligations of Tenant.

 

40

--------------------------------------------------------------------------------


 

18.02  ACQUISITIONS.  An acquisition of Tenant or any Affiliate of Tenant shall
not constitute an assignment of this Lease and is hereby expressly permitted.

 

18.03  ASSIGNMENT TO UNRELATED ENTITIES.  This Lease may be assigned from time
to time by Tenant to any assignee, provided that such assignee expressly assumes
in writing all obligations of Tenant hereunder, has a net worth at the time of
such assignment not less than $100,000,000 or its obligations hereunder are
guaranteed by an entity having a net worth at the time of such assignment not
less than $100,000,000.

 

ARTICLE XIX - SUBLETTING

 

19.01  TENANT’S RIGHT TO SUBLET.  Tenant may enter into a Sublease, extend,
renew or modify any Sublease, consent to any sub-subleasing (or further levels
of subleasing) (all of which shall be within the defined term “Sublease,” and
the occupants thereunder shall all be deemed “Subtenants”), terminate any
Sublease or evict any Subtenant, all without Landlord’s consent, provided,
however, that Tenant agrees not to sublet or otherwise license the Parking
Facilities (other than any retail space located within such Parking Facilities),
gaming operations and/or food and beverage services located within the
Pavilion/Hotel Parcel or the Expansion Parcel unless such Sublease or license
provides, or such Subtenant agrees to provide, Landlord with the same percentage
of such Subtenant’s Adjusted Gross Revenue and Parking Facilities Net Income, if
applicable, from such activities, which would have been due if such activities
had been performed directly by Tenant and provides Landlord with audit rights
with respect to such revenues substantially equivalent to the audit rights
provided to Landlord under this Lease.  Tenant agrees to give Landlord thirty
(30) days’ prior Notice of any Sublease.  The term of any Sublease (including
renewal options) shall not extend beyond the Term (including only any Renewal
Options previously exercised by Tenant or that Tenant agrees, in the Sublease,
to exercise).  If Tenant enters into any Sublease, then each Sublease shall be
subordinate to this Lease and shall contain provisions in form and substance

substantially as follows, and each Subtenant by executing its Sublease shall be
deemed to have agreed to the following (the term “Sublandlord” to be defined in
the Sublease to refer to Tenant as sublandlord under the Sublease):

 

Subtenant agrees that if, by reason of a default under any underlying lease
(including any underlying lease through which Sublandlord derives its leasehold
estate in the demised subpremises), such underlying lease and the leasehold
estate of Sublandlord in the demised subpremises is terminated, then Subtenant,
at the option and request of the then fee owner of the demised subpremises (the
“Fee Landlord”), shall attorn to such Fee Landlord as Subtenant’s direct
landlord under this Sublease and the Fee Landlord shall recognize such Subtenant
as its direct tenant under this Sublease. Subtenant agrees to execute and
deliver, at any time and from time to time, upon the request of Sublandlord or
of the Fee Landlord or any mortgagee of either, any instrument that may be
necessary or appropriate to evidence such attornment.  Subtenant hereby appoints
Sublandlord or such Fee Landlord or such mortgagee the attorney-in-fact,
irrevocably, with full power of substitution, of Subtenant to execute and
deliver any such instrument for and on behalf of Subtenant.  This appointment is
coupled with an interest and is irrevocable.  Subtenant waives any statute or
rule

 

41

--------------------------------------------------------------------------------

 

of law now or subsequently in effect that may give or purport to give Subtenant
any right to elect to terminate this Sublease or to surrender possession of the
demised subpremises in the event any proceeding is brought by a Fee Landlord to
terminate any such underlying lease.  Subtenant agrees that this Sublease shall
not be affected in any way whatsoever by any such proceeding.

 

19.02 SUBORDINATION, ATTORNMENT AND NONDISTURBANCE.  Landlord shall, upon
Tenant’s request made at any time or from time to time, enter into a
Subordination, Attornment and Nondisturbance Agreement in the form of Exhibit
“E” (a “SAND Agreement”) with any Subtenant, and if Landlord fails or refuses to
enter into a SAND Agreement Landlord shall be deemed to have done so, provided
that: (a) the rent per rentable square foot of improvements under such sublease
equals or exceeds the corresponding Rent under this Lease, allocated over all
improvements constituting part of the Premises or the aggregate rent under such
Subleases and all other Subleases as to which Tenant requests or obtains SAND
Agreements equals or exceeds the Rent under this Lease, and such Sublease is on
terms that are commercially reasonable at the time of execution of such Sublease
and (b) Tenant provides Landlord with a copy of such Sublease, which Sublease
shall contain the attornment provisions required by this Lease.  If Landlord
fails to execute and return to Tenant any such SAND Agreement within ten
Business Days after Landlord’s receipt of the same, then Landlord authorizes and
instructs Tenant to execute such SAND Agreement on Landlord’s behalf. 
Accordingly, Landlord appoints Tenant as Landlord’s attorney-in-fact, with full
power of substitution, to execute and deliver any such SAND Agreement for and on
behalf of Landlord.  This appointment is coupled with an interest and is
irrevocable.

 

19.03 NO RELEASE OF TENANT UPON SUBLEASE.  No Sublease shall affect or reduce
any obligations of Tenant or rights of Landlord under this Lease.  All
obligations of Tenant under this Lease shall continue in full force and effect
notwithstanding any Sublease.

 

19.04 ASSIGNMENT OF SUBLEASE RENTS.  Tenant hereby assigns, transfers and sets
over to Landlord all of Tenant’s right, title, and interest in and to every
Sublease entered into by Tenant from time to time, together with all subrents or
other sums of money due and payable under such Sublease, and all security
deposited with Tenant under such Sublease.  Such assignment shall, however,
become effective and operative only if this Lease shall expire or be terminated
or canceled, or if Landlord re-enters or takes possession of the Premises
pursuant to this Lease.

 

ARTICLE XX - TENANT’S RIGHT TO MORTGAGE

 

Tenant shall have the absolute and unconditional right, without Landlord’s
consent, to execute and deliver Leasehold Mortgage(s) encumbering this Lease and
the Leasehold Estate at any time and from time to time during the Term. 
Landlord shall not be required to join in or “subordinate” the Fee Estate to any
Leasehold Mortgage.  If Tenant exercises this right, the provisions of Exhibit
“G” shall be applicable and shall govern the effect of any rights arising under
any Leasehold Mortgage(s) executed and delivered by Tenant as if such provisions
were fully set forth in this Lease.  The parties shall execute such further
documents as may be required to effect the foregoing.

 

42

--------------------------------------------------------------------------------


 

ARTICLE XXI - QUIET ENJOYMENT

 

Landlord covenants that Tenant shall and may peaceably and quietly have, hold
and enjoy the Premises for the Term without molestation or disturbance by or
from Landlord, anyone claiming by or through Landlord or having title to the
Premises paramount to Landlord or any Fee Mortgagee, and free of any encumbrance
created or suffered by Landlord, except Permitted Exceptions; provided the
foregoing covenant is applicable to the Texas Street Parcel only to the extent
of Landlord’s right, title and interest therein.

 

ARTICLE XXII - REPRESENTATIONS AND WARRANTIES

 

Landlord represents and warrants to Tenant that the following facts and
conditions exist and are true as of the Commencement Date and, to the extent
specifically so stated, will remain true throughout the Term.  In addition,
Tenant makes, for the benefit of Landlord, certain reciprocal representations
and warranties as set forth below.

 

22.01 DUE AUTHORIZATION AND EXECUTION.  Landlord has full right, title,
authority and capacity to execute and perform this Lease, the Memorandum of
Lease and any other agreements and documents to which Landlord is a party and
referred to or required by this Lease (collectively, the “Documents”); the
execution and delivery of the Documents has been duly authorized by all
requisite actions of Landlord; the Documents constitute valid and binding
obligations of Landlord; neither the execution of the Documents nor the
consummation of the transactions contemplated thereby violates any agreement
(including Landlord’s organizational documents), contract or other restriction
to which Landlord is a party or is bound.  Tenant makes reciprocal warranties
and representations to Landlord.  Both parties’ representations and warranties
contained in this Section 22.01 shall continue to apply in full force and effect
throughout the Term as if made continuously throughout the Term.

 

22.02 NO LITIGATION.  There is no pending litigation, suit, action or proceeding
before any court or administrative agency nor has Landlord received any formal
notice of any threatened litigation, suit, action or proceeding before any court
or administrative agency affecting the Premises or attacking the validity of
this Lease or the Landlord’s execution, delivery and performance of this Lease
or that would, if adversely determined, adversely affect the validity of this
Lease.

 

22.03 FIRPTA.  Landlord is not a “foreign person” within the meaning of
Section 1445(f)(3) of the United States Internal Revenue Code of 1986.

 

22.04 NO PENDING IMPROVEMENTS.  Landlord is not a party to any outstanding
contracts for any improvements to the Premises, nor does any person have the
right to claim any mechanic’s or supplier’s lien arising from any labor or
materials furnished to Landlord.

 

22.05 NO OTHER TENANTS.  At the Construction Commencement Date, Tenant will be
the only tenant of the Premises.

 

43

--------------------------------------------------------------------------------


 

22.06 REPRESENTATIONS AND WARRANTIES IN AGREEMENT TO LEASE.  All of Landlord’s
representations and warranties set forth herein are true and correct as of the
Commencement Date and will be true and correct on the Construction Commencement
Date.  Tenant makes a reciprocal warranty and representation to Landlord as to
the truth and correctness of Tenant’s representations and warranties herein.

 

ARTICLE XXIII - FORCE MAJEURE

 

Tenant’s obligation to perform or observe any term, condition, covenant or
agreement on Tenant’s part to be performed or observed pursuant to this Lease
(other than Tenant’s obligation to pay any item of Rent when due) shall be
suspended during such time as such performance or observance is prevented or
delayed by reason of any Unavoidable Delay.  Tenant shall make reasonable
efforts to mitigate or reduce the effects of any Unavoidable Delay.

 

ARTICLE XXIV - ACCESS

 

Landlord and its agents, representatives and designees shall have the right to
enter the Premises upon reasonable notice to Tenant during regular business
hours and in accordance with Tenant’s reasonable instructions, solely for the
purpose of curing Tenant’s Defaults (provided that Landlord shall have given
Tenant prior Notice of such Default in accordance with this Lease) or for
purposes relating to the transfer or sale of the Fee Estate in compliance with
this Lease.  In entering the Premises pursuant to this Article XXIV, Landlord
and its designees shall not interfere with the conduct of operations on the
Premises by Tenant or anyone claiming through Tenant and shall comply with
Tenant’s reasonable instructions.  Landlord shall Indemnify Tenant against any
claims arising from Landlord’s entry upon the Premises pursuant to this Article
XXIV or any other provision of this Lease permitting Landlord to enter the
Premises (except upon termination of this Lease).

 

ARTICLE XXV - LATE PAYMENT

 

If Tenant makes any payment required under this Lease more than fifteen (15)
days after such payment is first due and payable, then in addition to any other
remedies Landlord may have under this Lease, and without reducing or adversely
affecting any of Landlord’s other rights and remedies, Tenant shall pay Landlord
interest on such late payment, at an interest rate equal to the Prime Rate plus
two percent (2%), beginning on the day payment was first due and payable and
continuing until the date when Tenant actually makes such payment.  Failure to
pay such interest shall be deemed a failure to make the late payment and, in
such event, payment without interest shall not cure any applicable Monetary
Default.

 

44

--------------------------------------------------------------------------------


 

ARTICLE XXVI - LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

 

26.01 LANDLORD’S OPTION.  If Tenant shall at any time fail to make any payment
or perform any other act on its part to be made or performed, then Landlord,
after ten Business Days’ Notice to Tenant, or with such notice (if any) as is
reasonably practicable under the circumstances, in case of an emergency, and
without waiving or releasing Tenant from any obligation of Tenant or from any
default by Tenant and without waiving Landlord’s right to take such action as
may be permissible under this Lease as a result of such Default, may (but shall
be under no obligation to) make such payment or perform such act on Tenant’s
part to be made or performed pursuant to this Lease.  Subject to the provisions
of Article XXIV, Landlord may enter upon the Premises for such purpose.

 

26.02 REIMBURSEMENT BY TENANT.  All reasonable sums paid by Landlord and all
costs and expenses reasonably incurred by Landlord, together with reasonable
attorneys’ fees, in connection with the exercise of Landlord’s cure rights under
Section 26.01, shall constitute Additional Rent.  Tenant shall pay such
Additional Rent within thirty (30) days after Landlord’s demand accompanied by
evidence reasonably establishing that Landlord properly and reasonably incurred
such costs and expenses in accordance with this Lease.

 

ARTICLE XXVII - DEFAULT BY TENANT; REMEDIES

 

27.01 EVENTS OF DEFAULT.  The term “Event of Default” shall mean and refer to
the occurrence of any one or more of the following circumstances:

 

(a) MONETARY DEFAULT.  If a Monetary Default shall occur and the Monetary
Default shall continue for thirty (30) days after Landlord has given Tenant
Notice of such Monetary Default, specifying in reasonable detail the amount of
money required to be paid by Tenant and the nature of such payment; provided,
however, payment(s) withheld by Tenant that are the subject of a pending legal
or arbitration proceeding between Landlord and Tenant shall not constitute a
Monetary Default, unless such payment(s) is/are not made within thirty (30) days
of a final, non-appealable judgment with respect to such payment(s) in favor of
the Landlord.

 

(b) NON-MONETARY DEFAULT.  If a Non-Monetary Default shall occur and the
Non-Monetary Default shall continue and not be remedied by Tenant within sixty
(60) days after Landlord shall have delivered to Tenant a Notice describing the
same in reasonable detail, or, in the case of a Non- Monetary Default that
cannot with due diligence be cured within sixty (60) days from such Notice, if
Tenant shall not (x) within sixty (60) days from Landlord’s Notice advise
Landlord of Tenant’s intention to take all reasonable steps necessary to remedy
such Non-Monetary Default, (y) duly commence the cure of such Non-Monetary
Default within such period, and then diligently prosecute to completion the
remedy of the Non-Monetary Default and (z) complete such remedy within a
reasonable time under the circumstances.

 

45

--------------------------------------------------------------------------------


 

27.02 REMEDIES.  Upon occurrence of an Event of Default, Landlord may exercise
any or all of the following remedies, and any other remedies provided for under
this Lease or available by law, all of which shall be cumulative: (a) Landlord
shall have the right to proceed by appropriate judicial proceedings, either at
law or in equity, to enforce performance or observance by Tenant of the
applicable provisions of this Lease and/or to recover damages to the extent
arising against Tenant for breach of this Lease; and/or (b) Landlord may give
Tenant a Notice of termination of this Lease, which shall be effective from the
date of service of such Notice.  Upon delivery of such Notice, this Lease, the
Leasehold Estate and the Term shall terminate and Landlord shall retake
possession of the Premises and all rights of Tenant shall come to an end with
the same effect as if that day were the expiration date of this Lease.  Tenant
shall peaceably and quietly yield up and surrender to Landlord the Premises.

 

27.03 RE-ENTRY.  Upon the occurrence of an Event of Default and the termination
of this Lease as provided in this Article XXVII, Landlord or Landlord’s agents
and employees may re-enter the Premises, or any part of the Premises, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
or by force (to the extent permitted by law) or otherwise, without being liable
to indictment, prosecution or damages, and may repossess the same, and may
remove any person from the Premises, all so that Landlord may have, hold and
enjoy the Premises.

 

27.04 PENDING DISPUTE REGARDING EVENT OF DEFAULT.  Notwithstanding anything to
the contrary in the foregoing remedies provided for Landlord under this Lease,
if Tenant shall have given Landlord Notice before termination of this Lease that
Tenant contests Landlord’s determination that an Event of Default has occurred,
then Landlord shall not disturb Tenant’s possession of the Premises, Tenant
shall be entitled to remain in possession of the Premises under this Lease, and
the Term shall be deemed to continue, so long as: (a) Tenant continues to pay
Landlord the Rent provided for in this Lease and continues to perform such other
obligations under this Lease as are not in dispute; and (b) no final order or
judgment terminating this Lease or Tenant’s possession thereunder has been
entered by a court of competent jurisdiction.

 

27.05 LATE PAYMENT FEE.  If more than one Monetary Default occurs in any year,
then for the second and each subsequent Monetary Default in such year, Tenant
shall pay a late fee equal to five percent (5%) of the payment that is the basis
of such Monetary Default at the time such payment is made.

 

46

--------------------------------------------------------------------------------


 

ARTICLE XXVIII - TERMINATION

 

All improvements constituting part of the Premises (including signs bearing any
Mark, furniture, fixtures and equipment and any personal property) shall be the
property of Tenant during the Term and subsequent to the Termination Date if
this Lease is terminated by Landlord pursuant to Section 16.08 of this Lease. 
If this Lease terminates or expires for any reason other than the exercise by
Landlord of its right to terminate this Lease pursuant to Section 16.08 hereof,
all improvements constituting part of the Premises (other than signs bearing any
Mark, furniture, fixtures and equipment and any personal property, all of which
Tenant may remove) shall become Landlord’s property (subject to Permitted
Exceptions).  Upon a termination of this Lease by Landlord pursuant to Section
16.08 hereof, such termination shall be treated as a Substantial Condemnation
hereunder and all compensation lawfully due for such taking shall be apportioned
as provided in Section 16.01 hereof.  Upon the termination or expiration of this
Lease for any other reason, Landlord and Tenant shall have the following rights
and obligations as set forth in this Article XXVIII:

 

28.01 POSSESSION.  Tenant shall deliver to Landlord possession of the Premises,
in a good order, condition and repair, subject to reasonable wear and tear, and
any other conditions that Tenant is not required to repair pursuant to this
Lease.

 

28.02 ADJUSTMENT OF REVENUES AND EXPENSES.  Landlord and Tenant shall adjust
between themselves, as of 11:59 p.m.  on the Termination Date, all revenues and
expenses of owning, operating, occupying, managing and maintaining the Premises,
including all revenues and expenses of the Premises that would customarily be
apportioned in connection with a conveyance of the Premises.  Such
apportionments shall be calculated and determined in a manner consistent with
proper accounting practices.  Any disputes shall be resolved by a certified
public accountant designated by Tenant and reasonably satisfactory to Landlord.

 

28.03 DOCUMENTATION.  Tenant shall deliver to Landlord copies or originals of
all Subleases, Sublease files, contracts (other than contracts with Tenant’s
parent, subsidiaries or affiliates, which shall automatically terminate on the
Termination Date), maintenance and service records, plans, specifications,
manuals and all other papers and documents that may be necessary or appropriate
for the proper operation and management of the Premises, provided the same are
in Tenant’s possession and can lawfully be delivered to Landlord.  The operating
manuals of Tenant, any Subtenant and any Affiliate of Tenant or any Subtenant
for the operation of a casino or Riverboat Casino or hotels and related
facilities and all personnel files are specifically excluded.

 

28.04 MISCELLANEOUS ASSIGNMENTS.  Upon request, Tenant shall assign to Landlord,
without recourse, all assignable licenses and permits affecting the Premises and
all assignable contracts, warranties and guarantees then in effect relating to
the Premises, other than any to which Tenant or its partners or their
subsidiaries or affiliates are a party.

 

47

--------------------------------------------------------------------------------


 

28.05 TERMINATION OF MEMORANDUM OF LEASE.  If the parties shall have entered
into and recorded a Memorandum of Lease, then they shall enter into a
memorandum, in recordable form reasonably satisfactory to both parties,
terminating the Memorandum of Lease.

 

28.06 PERSONAL PROPERTY AND EQUIPMENT.  Upon termination of this Lease, Tenant
shall have the right to remove all personal property and equipment that is not
attached to the Premises, provided such removal is not to the prejudice of any
lessor’s privilege in favor of Landlord securing amounts then due.

 

28.07 REMOVE RIVERBOAT CASINO.  Except as otherwise provided for herein or as
otherwise agreed by the parties hereto, upon the termination of this Lease for
any reason, Tenant shall remove any Riverboat Casino owned and operated at the
Premises by Tenant and all personal property located on said Riverboat Casino
from the Premises, within sixty (60) days following the Termination Date,
without compensation or further obligation to Landlord.

 

ARTICLE XXIX - NO BROKER

 

Neither Landlord nor Tenant has engaged the services of a broker, finder or
agent in this transaction as it relates to the Premises, and neither has
employed, nor authorized any other person to act in such capacity.  Landlord and
Tenant each hereby agree to Indemnify the other in accordance with Article XII,
as a result of any claim brought by a person or entity engaged or claiming to be
engaged as a finder, broker or agent by the Indemnitor.  The foregoing
representation, warranty and indemnity shall survive the expiration or earlier
termination of this Agreement.

 

ARTICLE XXX - WAIVERS

 

30.01 NO WAIVER BY SILENCE.  Failure of either party to complain of any act or
omission on the part of the other party shall not be deemed a waiver by the
non-complaining party of any of its rights under this Lease.  No waiver by
either party at any time, express or implied, of any breach of any provisions of
this Lease shall be a waiver of a breach of any other provision of this Lease or
a consent to any subsequent breach of the same or any other provision.  No
acceptance by Landlord of any partial payment shall constitute an accord or
satisfaction but shall only be deemed a part payment on account.

 

30.02 WAIVER OF TRIAL BY JURY.  Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim brought by either against the other on
any matter whatsoever arising out of or in any way connected with this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, including any claim of injury or damage, and any emergency or
statutory remedy with respect to the foregoing.

 

48

--------------------------------------------------------------------------------


 

ARTICLE XXXI - MEMORANDUM OF LEASE

 

The parties shall at any time, at the request of either, promptly execute,
acknowledge and deliver duplicate originals of a recordable memorandum of lease
(the “Memorandum of Lease”) in the form of Exhibit “F” and containing such other
information as may, from time to time, be legally required to be contained in a
memorandum of lease.

 

ARTICLE XXXII - ESTOPPEL CERTIFICATES

 

32.01 RIGHTS TO EACH PARTY.  At any time and from time to time, upon not less
than ten Business Days prior written request (an “Estoppel Certificate Request”)
by either party to this Lease (the “Requesting Party”), the other party to this
Lease (the “Certifying Party”) shall execute, acknowledge and deliver to the
Requesting Party (or directly to a third party whose name and address are
provided by the requesting party (a “Third Party”) up to four original
counterparts of an Estoppel Certificate.  An Estoppel Certificate Request shall
not be valid unless accompanied by: (a) up to four counterparts of a proposed
form of Estoppel Certificate reflecting present facts and circumstances at the
time of the Estoppel Certificate Request; and (b) a certificate by the
Requesting Party that to the best of the Requesting Party’s knowledge the
proposed form of Estoppel Certificate is substantially correct and omits no
material information required to be disclosed in such Estoppel Certificate.  Any
Estoppel Certificate may be relied upon by any Third Party to whom an Estoppel
Certificate is required to be directed.  The execution of any Estoppel
Certificate shall not limit the rights of the Certifying Party against the
Requesting Party.

 

32.02 FAILURE TO EXECUTE ESTOPPEL CERTIFICATE.  If (i) the Requesting Party
delivers an Estoppel Certificate Request to the Certifying Party in accordance
with the Notice provisions of this Lease and (ii) ten Business Days have elapsed
from the effectiveness of such Estoppel Certificate Request and during such
period the Certifying Party has failed to execute and deliver to the Requesting
Party (or its attorneys or the Third Party(ies) designated by such Requesting
Party) the Estoppel Certificate counterpart(s) provided by the Requesting Party,
setting forth with reasonable specificity any alleged exceptions to the
statements required to be contained in such Estoppel Certificate, then the
Certifying Party shall be deemed for all purposes, whether or not this Lease has
been terminated or is otherwise in full force and effect, to have executed and
delivered to the Third Party and the Requesting Party an Estoppel Certificate,
dated as of the effective date of the Estoppel Certificate Request, in the form
submitted by the Requesting Party to the Certifying Party.

 

32.03 DELIVERY OF ESTOPPEL CERTIFICATES.  Any Requesting Party may request that
the Certifying Party execute an undated Estoppel Certificate.  If the Requesting
Party makes such request, then in place of delivering the undated Estoppel
Certificate to the Requesting Party or any Third Party, the Certifying Party
shall deliver the undated Estoppel Certificate to the Requesting Party’s
attorneys, who shall hold the undated Estoppel Certificate in accordance with
the following provisions.  If the Certifying Party gives Notice to the
Requesting Party’s attorneys that the Estoppel Certificate is no longer correct,
then the Requesting Party’s attorneys shall return the Estoppel Certificate to
the Certifying Party, who shall within five Business Days execute a corrected
undated Estoppel Certificate and redeliver it to the Requesting Party’s
attorneys.  At any time when the

 

49

--------------------------------------------------------------------------------


 

Requesting Party’s attorneys are holding an undated Estoppel Certificate and
have not received notice from the Certifying Party that such Estoppel
Certificate is incorrect, the Requesting Party shall be entitled to instruct its
attorneys to date the Estoppel Certificate as of the then-current date and
deliver it to the Requesting Party or a Third Party.  The Requesting Party’s
attorneys shall promptly comply with such request.  The Requesting Party shall
be entitled to designate any title insurance company or abstract company
licensed in the State to take the actions to be taken by the Requesting Party’s
attorneys pursuant to this paragraph.  If requested by the Requesting Party’s
attorneys or such title insurance company or abstract company, the Requesting
Party and the Certifying Party shall enter into an escrow agreement, on
customary terms, to further implement the provisions of this Section 32.03.

 

ARTICLE XXXIII - EQUAL OPPORTUNITY EMPLOYMENT AND AFFIRMATIVE ACTION PLAN

 

Tenant shall utilize, and coordinate with, the Office of the Mayor to help
ensure the various provisions within this Article XXXIII are fulfilled in a
manner that fosters meaningful participation opportunities for local and
minority/women business enterprise (“M/WBE”) vendors, suppliers and
contractors.  Tenant agrees that it will make good faith efforts to meet and
increase the voluntary M/WBE goals that Tenant establishes with the Louisiana
Gaming Control Board.  These goals have been established as 25% minority
business enterprise procurement and 10% female business enterprise procurement. 
In an effort to meet and increase those goals, Tenant and Landlord shall
establish and appoint an Equal Opportunity Employment and Procurement Advisory
Council (the “Advisory Council”) comprised of business leaders to advise on the
establishment of and support the attainment of M/WBE procurement and employment
goals, with the overall objective of expanding the level of M/WBE procurement,
and increasing the number of minorities in management positions.  The Advisory
Council shall be comprised of six (6) members, three (3) of whom shall be
appointed by the Landlord.  Tenant and Landlord may change the number and method
of appointment of members and the frequency of meetings by mutual consent.  The
Advisory Council shall provide Tenant with suggested methods to increase M/WBE
procurement activity, and to increase minority representation in management
positions.  The Advisory Council shall meet monthly with representatives of the
Tenant regarding Tenant purchasing needs and goals for the next ninety (90)
days.  The Tenant shall provide Landlord and Advisory Council with quarterly
reports on M/WBE procurement and employment goals established by Tenant and
related goal achievement.  Such reports shall be issued within thirty (30) days
from the end of each calendar quarter of each year.

 

Tenant agrees to use its best efforts to in good faith:

 

(a) seek to employ in its operations, at all levels, individuals living in the
City of Shreveport from the various gender, racial and ethnic backgrounds found
in the City of Shreveport.  The selection process will be carried out with a
focus on Tenant’s commitment to hiring at least eighty percent (80%) local area
residents and at least forty percent (40%) minorities. 

 

50

--------------------------------------------------------------------------------


 

(b) actively recruit handicapped persons in the City of Shreveport to be
included among its employees.  Tenant will contact applicable organizations
within the greater Shreveport area that support persons with disabilities to
seek out qualified persons with disabilities for potential employment.  Tenant
will fully comply with the Americans with Disabilities Act.  Furthermore, Tenant
is taking a leadership position within the industry by training all of its
employees in disability etiquette toward customers and fellow employees.

 

(c) contract with local vendors of various gender, racial and ethnic backgrounds
found in the City of Shreveport to the extent possible and insofar as service
availability, cost competitiveness and service quality will allow.

 

Tenant will establish a goal expenditure level for certified M/WBEs. 
Contracting preference will be given to qualified M/WBEs certified by either the
Mayor of the City of Shreveport or the State of Louisiana.  Tenant will develop
a partnership with local area certified M/WBEs to help them secure a positive
business relationship by offering expert advice on purchasing matters, setting
up bids, seeking operational monies, and, if necessary, establishing an
up-front-payment plan for goods and services rendered.  In evaluating M/WBE
participation, consideration will be given to the “reasonable price” of that
participation.  This “reasonable price” concept: (i) recognizes that because of
difficulty in obtaining financing, start-up costs, less experience, inability to
purchase large quantities of supplies and other factors, M/WBE prices may be
somewhat higher than those of non-M/WBEs, at least initially; (ii) provides
protection to M/WBEs from being rejected when their prices are only slightly
higher than non-M/WBEs; and (iii) provides that meeting stated M/WBE goals is
treated similarly to complying with any other specification of the bid
solicitation which a contractor must meet in order to be considered a responsive
bidder.

 

Construction Phase - Prior to the contracting process, Tenant will meet with a
representative sampling of minority and female construction related companies in
a geographic area no smaller than an area encompassing Dallas, Texas, New
Orleans, Louisiana and Atlanta, Georgia (the “Subject Area”) to ensure that such
companies: (1) are fully aware of the available contract opportunities for
construction projects and (2) have a Tenant contact person available to answer
questions throughout the contracting and construction phase of such projects. 
After surveying a representative sampling of minority and female construction
related companies in the Subject Area, Tenant will establish a goal for the
total construction budget to be contracted with such companies.  Any general
contractor wanting to do business with Tenant for construction projects must
accept this provision in order to contract with Tenant.  The general contractor
will be held accountable for ensuring compliance with M/WBE goals and will be
required to report on such goal compliance at least quarterly (such reports will
be made available to the Office of the Mayor).

 

Operations Phase - M/WBE companies will be identified and contacted by local
management.  As should be the case in any business, vendors will be sought that
can offer quantity, quality and service, but with a strong commitment to M/WBE
companies.

 

51

--------------------------------------------------------------------------------


 

(d) provide training in the City of Shreveport for individuals to be employed by
Tenant.  Once hired, an employee will be trained in the skills necessary to
deliver the kind of service for a first-class riverboat casino/hotel complex. 
Individuals will be paid during the training period.  This mandatory training
will address applicable job functions within the gaming business (e.g., table
games, slot machines, shift supervision, security, food and beverage, guest
services, etc.) Tenant will continue to work with the various community groups
identified above to keep the line of communication continuously open.

 

Tenant will provide to Landlord Tenant’s annual community review report covering
the Shreveport properties of Tenant.  Tenant believes that any commitment such
as made above should include a reporting and feedback mechanism, and Tenant
accordingly welcomes the requirement for such reporting.  The annual community
review report will cover minority hiring as well as business done with M/WBEs.

 

ARTICLE XXXIV - MISCELLANEOUS

 

34.01 REASONABLENESS.  Wherever this Lease states that approval by either party
shall not be unreasonably withheld: (a) such approval shall not be unreasonably
delayed or conditioned; and (b) no withholding of approval shall be deemed
reasonable unless withheld by Notice specifying reasonable grounds, in
reasonable detail, for such withholding of approval, and indicating specific
reasonable changes in the proposal under consideration that would cause such
proposal to be acceptable.

 

34.02 DOCUMENTS IN RECORDABLE FORM.  Wherever this Lease requires either party
to deliver to the other a document in recordable form, both parties shall be
deemed to have consented to the recording of such document, at the sole expense
of the party that elects to record it.

 

34.03 FURTHER ASSURANCES.  Each party agrees to execute and deliver such further
documents, and perform such further acts, as may be reasonably necessary to
achieve the intent of the parties with respect to Tenant’s leasing of the
Premises from Landlord, as set forth in this Lease.  Without limiting the
generality of this Section 34.03, upon request at any time or from time to time
either party shall execute and deliver to the other: (a) additional counterparts
of this Lease or any related documents, provided such additional counterparts
are prepared at the expense of the party requesting them; and (b) such
documentation as any title insurance company shall require to evidence such
matters as due formation, authorization and execution of this Lease on the part
of the party of whom the request is made.

 

34.04 PERFORMANCE UNDER PROTEST.  If at any time a dispute shall arise as to the
amount of any payment to be made by one party to the other under this Lease,
then the party against whom the obligation to pay is asserted shall have the
right to make payment “under protest.” Such payment shall not be regarded as a
voluntary payment.  The party making the payment shall continue to have the
right to institute suit for recovery of such sum.  To the extent that it shall
be determined that the

 

52

--------------------------------------------------------------------------------

 

party making the payment “under protest” was not required to make such payment,
such party shall be entitled to recover such sum or so much of such sum as such
party was not legally required to pay pursuant to this Lease, together with
interest on such overpayment at the Prime Rate.

 

34.05 NO THIRD PARTY BENEFICIARIES.  Nothing in this Lease shall be deemed to
confer upon any person (other than Landlord, Tenant, Fee Mortgagees or Leasehold
Mortgagees) any right to insist upon, or to enforce against Landlord or Tenant,
the performance or observance by either party of its obligations under this
Lease.

 

34.06 INTERPRETATION.  No inference in favor of or against any party shall be
drawn from the fact that such party has drafted any portion of this Lease.  The
parties have both participated substantially in the negotiation, drafting and
revision of this Lease with representation by counsel and such other advisers as
they have deemed appropriate.  Material in brackets constitutes parenthetical
material within other parenthetical material and is intended to be part of this
Lease.  The words “include” and “including” shall be construed to be followed by
the words: “without limitation.” All Exhibits referred to in this Lease are
hereby incorporated in this Lease by this reference.

 

34.07 CAPTIONS.  The captions of this Lease are for convenience and reference
only and in no way affect this Lease.

 

34.08 CUMULATIVE REMEDIES.  The remedies to which either party may resort under
this Lease are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which such party may lawfully be entitled in the
event of any breach or threatened breach by the other party of any provision of
this Lease.

 

34.09 RIGHT OF INJUNCTION.  In the event of a breach by either party of any of
its obligations under this Lease, the other party shall have the right to obtain
an injunction, in addition to the rights and remedies provided for under this
Lease.

 

34.10 ENTIRE AGREEMENT.  This Lease contains all the terms, covenants and
conditions relating to Tenant’s leasing of the Premises.

 

34.11 AMENDMENT.  Any modification or amendment to this Lease must be in writing
signed by Landlord and Tenant.  Modifications or amendments of this Lease
executed by either party may be exchanged and delivered by facsimile
transmission, and shall be effective upon such transmission.  The parties shall
promptly exchange original signature counterparts of amendments executed by
either party and initially exchanged and delivered by facsimile transmission.

 

34.12 PARTIAL INVALIDITY.  If any term or provision of this Lease or the
application of such term or provision to any party or circumstance shall to any
extent be invalid or unenforceable, then the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected by such
invalidity, and each remaining term and provision of this Lease shall be valid
and be enforced to the fullest extent permitted by law.

 

53

--------------------------------------------------------------------------------


 

34.13 SUCCESSORS AND ASSIGNS.  This Lease shall bind and benefit Landlord and
Tenant and their successors and assigns, but the foregoing shall not limit or
supersede any transfer restrictions contained in this Lease.

 

34.14 GOVERNING LAW.  This Lease and its interpretation and performance shall be
governed, construed and regulated by the laws of the State, without regard to
principles of conflict of laws.

 

34.15 OBLIGATION TO PERFORM.  Wherever this Lease requires either party to
perform any obligation, such party shall be entitled to discharge such
obligation by causing it to be performed by some other person, but the foregoing
shall in no way limit, restrict or excuse Landlord’s or Tenant’s obligations
under this Lease or the restrictions on assignment, conveyance or transfer
contained in this Lease.

 

34.16 COUNTERPARTS.  This Lease may be executed in counterparts.

 

34.17 TIME PERIODS.  Whenever this Lease requires either party to perform within
a specified period, if the last day of such period is not a Business Day, then
the period shall be deemed extended through the close of business on the first
Business Day following such period as initially specified.  This 34.17 shall in
no event delay or defer the effective date of any Rent adjustment or the
commencement of any period with respect to which interest on a payment shall
accrue.

 

34.18 ARBITRATION PROCEDURES.  Upon the occurrence of any disputed claim of
Non-Monetary Default or a Monetary Default involving the calculations of
Percentage Rent, either party to this Lease may elect to have such dispute
submitted to binding arbitration under this Section 34.18, by delivery to the
other party of a Notice of intent to invoke arbitration.  If any matter is
required to be arbitrated pursuant to this Section 34.18, such arbitration shall
be conducted as follows:

 

(a) The parties shall jointly select a mutually acceptable Qualified
Arbitrator.  If the parties are unable to agree upon the designation of a person
as arbitrator, then either Tenant or Landlord or both parties may in writing
request the American Arbitration Association (“AAA”) to appoint a Qualified
Arbitrator.  The Arbitrator selected by AAA will not be a resident of the
Parish.

 

(b) Any arbitration hearing shall be held at a place in Shreveport, Louisiana
acceptable to the arbitrator.

 

(c) Upon appointment, the arbitrator shall settle disputes arising from the
Default giving rise to arbitration in accordance with the Louisiana General
Arbitration Act, applicable laws and the Commercial Rules of the American
Arbitration Act and the Commercial Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of such act
and the terms hereof.  The decision of the arbitrator shall

 

54

--------------------------------------------------------------------------------


 

be binding upon the parties, and may be enforced in any court of competent
jurisdiction.  Tenant and Landlord, respectively, shall bear their own legal
fees and other costs incurred in presenting their respective cases.  The charges
and expenses of the arbitrator shall be paid by the losing party or allocated by
the arbitrator if the result is mixed.

 

(d) The arbitration shall commence within ten days after the arbitrator is
selected.  In fulfilling any arbitration duties, the arbitrator may consider
such matters as in the opinion of the arbitrator are necessary or helpful to
make a proper evaluation.  Additionally, the arbitrator may consult with and
engage disinterested third parties, including, without limitation, engineers,
attorneys, accountants and consultants, to advise the arbitrator.

 

(e) If any arbitrator selected hereunder should die, resign or be unable to
perform his duties hereunder, the parties or the American Arbitration
Association shall select a replacement arbitrator.  The aforesaid procedure
shall be followed from time to time as necessary.

 

(f) Arbitration proceedings shall be closed and judgment issued within one
hundred eighty (180) days of the arbitrator’s appointment, unless the period is
extended by agreement of both Tenant and Landlord.

 

34.19 DOCKSIDE CASINO.  If subsequent to the execution of this Lease, a dockside
casino is permitted under applicable Law, Tenant may propose to Landlord the
substitution of a dockside casino for any Riverboat Casino operating from the
Premises or the addition of a dockside casino.  Such proposal shall be in
writing and shall include plans and specifications for the dockside casino. 
Landlord will have thirty (30) days to review the proposal and give Tenant a
Notice approving or disapproving the substitution or deletion.  If approved, the
substituted or additional dockside casino shall be deemed to be a Riverboat
Casino for all purposes of this Lease and this Lease shall continue in effect as
originally written, subject only to the changes approved by Landlord.  As used
herein, “dockside” means a casino operation on a vessel, boat, barge or other
floating structure moored to a dock.

 

34.20 PROHIBITED PERSONS.  Landlord shall provide Tenant at least twenty (20)
days’ prior Notice of any proposed transfer of any interest in the Fee Estate,
together with such documentation and information regarding such transfer and the
proposed transferee as Tenant shall reasonably request, to enable Tenant to
confirm that the proposed transferee is not a Prohibited Person.  Landlord shall
not transfer any interest in the Fee Estate to any Prohibited Person without the
prior written consent of Tenant.

 

34.21 SIGNS.  Subject to approval by the City of Shreveport of design and
structure and in accordance with applicable city ordinances, Landlord shall
permit Tenant to place large full-colored directional and promotional signage on
land owned or controlled by Landlord at key downtown entry locations and to
enlarge and modify existing signage on Spring Street.  Landlord shall use its
good offices to assist Tenant in obtaining from other state or federal
governmental entities any permits or

 

55

--------------------------------------------------------------------------------


 

approvals required for the placement of such signs at such locations, including
locations on state or interstate highways approaching Shreveport.

 

34.22 TAXES, PAYMENTS AND SERVICES.

 

(a) TAXES AND ASSESSMENTS.  Landlord shall levy taxes and assessments on Tenant,
each Subtenant and the Premises at rates and in a manner no less favorable to
Tenant, such Subtenant and the Premises than the rates and manners applied by
Landlord to other persons and property.

 

(b) ADMISSION FEES.  Landlord shall levy Admission Fees on Riverboat Casino
businesses owned or operated by Tenant or any Subtenant at rates and in a manner
no less favorable to Tenant and such Subtenant than the rates and manners
applied by Landlord to other persons or entities that own or operate Riverboat
Casinos located within the City of Shreveport.

 

(c) IN LIEU PAYMENTS.  The combination of (1) the method used to determine
payments under Section 34.23(b)(i) and (2) the method used to determine Rent due
under this Lease shall be no less favorable to Tenant from a monetary
perspective than the combination of such methods used to determine amounts
payable as Rent and In Lieu Payments to Landlord by any other persons or
entities that own or operate one or more Riverboat Casino/hotel operations
located within the City of Shreveport.  The agreed upon test to make such “no
less favorable determination” is the application of the Rent and In Lieu Payment
(or their equivalent) calculation methods applicable to other persons or
entities that own or operate one or more Riverboat Casino/hotel operations
located within the City of Shreveport to Tenant in order to determine the
hypothetical Rent and In Lieu Payments that would be due Landlord from Tenant
under such calculation methods; provided, however, Tenant agrees and
acknowledges that its payment to Landlord of the amounts described in
Section 34.23(b)(i) in an amount up to .025% greater than that paid by other
persons or entities that own or operate one or more Riverboat Casino/hotel
operations located within the City of Shreveport does not constitute a “less
favorable determination” (the “Acceptable Payment Discrepancy”).  If the
application of such methods to Tenant results in a lower total dollar amount due
Landlord from Tenant (other than solely as a result of the Acceptable Payment
Discrepancy), then Landlord shall only be entitled to collect such lower total
dollar amount from Tenant and Tenant shall only be obligated to pay such lower
total dollar amount to Landlord.  In the event a Riverboat Casino/hotel operator
does not lease City-owned land for its operation, only In Lieu Payments shall be
considered for purposes of the “no less favorable determination” related to such
Riverboat Casino/hotel operator.

 

(d) COURTESIES AND SERVICES.  Landlord shall extend to the operator of any
Riverboat Casino berthed at the Premises, whether Tenant or a Subtenant, all
courtesies and municipal services extended to any other operator of a Riverboat
Casino in the City of Shreveport on terms and conditions no less favorable than
those afforded such other operator.

 

56

--------------------------------------------------------------------------------


 

34.23     RIVERBOAT CASINO ADMISSION FEE.

 

(a)   PROHIBITION ON STATUTORY ADMISSION FEE.

 

(i) PROHIBITION.  Except as provided in Section 34.23(a)(ii), from and after the
Commencement Date and unless and until the In Lieu Payment Termination Date has
occurred, Landlord shall not levy any Admission Fee with respect to any
Riverboat Casino located at the Premises.

 

(ii) EXCEPTION.  Landlord may levy an Admission Fee that is a percentage of Net
Gaming Proceeds; provided, however, that any such Admission Fee shall not
exceed, for any period, the maximum sum of In Lieu Payments that would be
payable for such period if such Admission Fee were not levied.  In the event of
a breach of this Section 34.23(a)(ii), Tenant shall be entitled to reduce its
payment of Rent under this Lease by the amount that any such Admission Fee
exceeds the maximum sum of In Lieu Payments that would be payable for such
period if such Admission Fee were not levied.

 

(b)   PAYMENTS IN LIEU OF ADMISSION FEE.

 

(i) PAYMENTS TO LANDLORD.  Subject to Section 34.23(d), Tenant shall make a
payment in lieu of Admission Fees (an “In Lieu Payment”) to Landlord for each
month or partial month commencing on the Opening Date and thereafter during the
Term for each Riverboat Casino located at the Premises and operated by Tenant. 
The amount of such In Lieu Payment shall be determined in accordance with
Section 34.22(c), but shall in no event exceed 3.225% of Net Gaming Proceeds of
such Riverboat Casino for such month or partial month.

 

(ii) PAYMENTS TO BOSSIER PARISH SCHOOL BOARD.  Subject to Section 34.23(d),
Tenant shall make an In Lieu Payment to the Bossier Parish School Board for each
month or partial month commencing on the Opening Date and thereafter during the
Term for each Riverboat Casino located at the Premises and operated by Tenant in
an amount equal to 15% of 5/6th’s of 4.3% of Net Gaming Proceeds.

 

(iii) TIME OF PAYMENTS.  The In Lieu Payments for any month or partial month
shall be due on or before the 15th day of the next succeeding month.

 

(c) TENANT’S ELECTION.  Tenant may elect to terminate its obligation to pay In
Lieu Payments effective as of any date (the “In Lieu Payment Termination Date”)
that is not less than two (2) years after the Opening Date by giving Landlord a
Notice of such election that designates the In Lieu Payment Termination Date and
that is given not less than ninety (90) days before the In Lieu Payment
Termination Date.  Such election may be made only one time.  After the In Lieu
Payment Termination Date, In Lieu Payments shall no longer accrue or be
payable.  As provided in Section 34.23(a)(i), Landlord may levy an Admission Fee
for any period after the In Lieu Payment Termination Date.

 

57

--------------------------------------------------------------------------------


 

(d) REDUCTION OF IN LIEU PAYMENTS.  The In Lieu Payments for any month shall be
reduced by the amount of any Admission Fees paid by Tenant for such month with
respect to any Riverboat Casino located at the Premises.

 

(e) SWEPCO PAYMENTS.  Amounts payable under Section 34.23(b)(i) hereof with
respect to any month shall be reduced by the amount of any credits available to
Tenant under Section 34.29 hereof.

 

(f) RENEGOTIATION.  Upon (i) the expiration date of the existing agreement
between the City of Bossier City and Horseshoe Casino relating to payments by
the Horseshoe Casino in lieu of Admission Fees, (ii) the tenth anniversary of
such date and (iii) after each succeeding period of ten (10) years during the
Term, upon request by either party hereto, Landlord and Tenant will enter into
good faith negotiations concerning modifications to the amount of payments
required under Section 34.23(b) during the succeeding ten-year period; provided,
however, that the amount payable by Tenant during any such ten-year period shall
not exceed 105% of the amounts paid by Tenant during the preceding ten-year
period.

 

(g) AGREED DAMAGES.  If Landlord levies any Admission Fee except as permitted
under Section 34.23(a), then, in addition to any other remedies that may be
available to Tenant for breach of Section 34.23(a), Tenant shall be entitled to
receive from Landlord and Landlord shall be obligated to pay to Tenant on the
last day of each month with respect to which such Admission Fee is levied the
amount by which such Admission Fee exceeds the In Lieu Payments that would
otherwise be payable under Section 34.23(b) for such month.  Tenant may set off
any payment due and payable by Tenant to Landlord under this Lease against any
amount due and payable by Landlord to Tenant under this Section 34.23(g)

 

(h) OTHER JURISDICTIONS.  If any entity other than Landlord, the Bossier Parish
Policy Jury or the Johnny Gray Jones Youth Shelter levies or is deemed to be
entitled to any Admission Fee with respect to any Riverboat Casino located at
the Premises and operated by Tenant, then Landlord shall reimburse Tenant for
one-half of the amount of each payment made by Tenant thereunder within twenty
(20) days after such payment is made.  If the Bossier Parish Policy Jury and the
Johnny Gray Jones Youth Shelter levy or are deemed to be entitled to any
Admission Fee with respect to any Riverboat Casino located at the Premises and
operated by Tenant and the amount of such Admission Fee levied by the Johnny
Gray Jones Youth Shelter or to which the Johnny Gray Jones Youth Shelter is
entitled exceeds an initial payment of $50,000 on or prior to the Opening Date
and annual payments thereafter of $50,000, then Landlord shall reimburse Tenant
for one-half of the amount of such excess payment made by Tenant thereunder
within twenty (20) days after such payment is made.  Tenant may set off any
payment due and payable by Tenant to Landlord under this Lease against any
amount due and payable by Landlord to Tenant under this Section 34.23(h).

 

58

--------------------------------------------------------------------------------


 

34.24 HOTEL ROOM BLOCKAGE POLICY.  The Hotel shall be operated subject to the
following room blockage policy: (a) 25% of rentable rooms shall be reserved for
convention business until six months before the scheduled opening date of the
convention; (b) within such six-month period all rooms will be available on a
first come, first served basis; and (c) the Hotel shall be required to hold
reservations made for convention purposes within thirty (30) days of the
reserved date only with a guaranteed reservation.

 

34.25 LANDLORD’S STATUS.  This Lease governs the respective rights and
obligations of Landlord and Tenant under landlord-tenant relationship created
hereby and does not limit the exercise by the City of Shreveport of its separate
governmental authority or police powers.

 

34.26 EMPLOYEE OFF-SITE PARKING.  Tenant shall establish a policy requiring
employees of Tenant to park in designated areas during the hours of their
employment.  Such designated areas may include any parking garages constructed
by Tenant, as well as any off-site parking areas provided by Tenant.  Such
policy will vigorously encourage employees not to park in parking areas owned by
the City of Shreveport and not controlled by Tenant.  Tenant will furnish
Landlord a copy of such policy and an action plan for control and enforcement of
such policy.

 

34.27 REFERENCES TO SECTIONS, ARTICLES AND EXHIBITS.  References in this Lease
to Sections, Articles and Exhibits are, unless otherwise indicated, references
to the Sections, Articles and Exhibits of this Lease.

 

34.28 BARNWELL AND CIVIC THEATER PARKING.  Tenant agrees to allocate and reserve
(i) at all times no less than 15 parking spaces on the Expansion Parcel or the
South Parking Facility for employees of the Barnwell Center and (ii) during
events at the Barnwell Center, no less than 100 spaces for patrons of such
events at the Barwell Center.  During periods that symphonies or operas are
conducted at the Civic Theater, Tenant shall provide up to fifteen (15)
handicapped parking spaces on the Expansion Parcel or the South Parking Facility
to handicapped patrons attending such events.

 

34.29 SWEPCO SERVITUDE.  In further consideration for the lease to Tenant of the
Premises for the period commencing on the Construction Commencement Date and
continuing throughout the Term, Tenant hereby agrees to pay to the Landlord on
the Construction Commencement Date an amount equal to the lesser of (i) $600,000
and (ii) one-third (_) of the documented, actual out-of- pocket costs to the
Landlord to relocate to a different location the SWEPCO servitude currently
existing along the bank of the Red River, provided, however, in the event this
Lease is terminated for any reason prior to the Construction Commencement Date,
Tenant shall be, and is hereby, released of its obligations to make the payment
to Landlord contemplated by this Section 34.29.  Tenant shall receive a credit
against In Lieu Payments payable on and after the Opening Date in an amount
equal to the payment made by Tenant to Landlord pursuant to this Section 34.29.

 

59

--------------------------------------------------------------------------------


 

ARTICLE XXXV - STIPULATION AS TO VENUE IN CADDO PARISH

 

For purposes of any litigation arising under or occurring as the result of this
Lease, or involving any interpretation of this Lease or the declaration of a
party’s rights or obligations hereunder, the parties hereby agree and stipulate
to venue for such actions in the First Judicial District Court in and for Caddo
Parish, Louisiana, or, in the event federal jurisdiction is available, the
Shreveport Division of the United States District Court for the Western District
of Louisiana.

 

ARTICLE XXXVI - NOTICES

 

All Notices shall be in writing and shall be addressed to Landlord and Tenant as
set forth below.  Notices shall be (i) delivered by Federal Express or other
courier service to the addresses set forth below, in which case they shall be
deemed delivered on the date of delivery (or when delivery has been attempted
twice, as evidenced by the written report of the courier service) to the
address(es) set forth below; (ii) sent by certified mail, return receipt
requested, in which case they shall be deemed delivered three Business Days
after deposit in the United States mail, provided that no postal strike is then
in effect; or (iii) transmitted by facsimile transmission (promptly followed by
delivery under option “i” or “ii”), in which case they shall be deemed delivered
the first Business Day after delivery has been electronically confirmed by the
recipient’s facsimile machine, as evidenced by the written confirmation produced
by the sender’s facsimile machine.  No Notice shall be effective unless and
until a copy of such Notice has been delivered to the intended recipient’s
Mortgagee(s), to the extent such delivery is otherwise required by this Lease. 
Either party may change its address, its facsimile machine number, or the name
and address of its attorneys by giving Notice in compliance with this Lease. 
Notice of such a change shall be effective only upon receipt.  Notice given on
behalf of a party by any attorney purporting to represent a party shall
constitute Notice by such party if the attorney is, in fact, authorized to
represent such party.  The addresses and facsimile machine numbers of the
parties are:

 

Landlord:

Office of the Mayor

 

1234 Texas Street

 

Shreveport, LA 71130

 

Attention: Mayor

 

Fax: (318) 226-5854

 

 

with a copy to:

Office of City Attorney

 

1234 Texas Street

 

Shreveport, LA 71130

 

Attention: City Attorney

 

Fax: (318) 673-5230

 

60

--------------------------------------------------------------------------------


 

Tenant:

QNOV HWCC-Louisiana, Inc.

 

Two Galleria Tower

 

13455 Noel Road, Suite 2200

 

Dallas, TX 75240

 

Attention: General Counsel

 

Fax: (972) 386-7411

 

61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered this
Lease as of the Commencement Date.

 

 

CITY OF SHREVEPORT

 

 

 

 

 

By:

/s/ KEITH HIGHTOWER

 

Name:

Keith Hightower

 

Title:

Mayor

 

 

 

 

 

QNOV

 

 

 

By:

Sodak-Louisiana, L.L.C., its general partner

 

 

 

 

 

By:

/s/ JACK E. PRATT

 

Name:

Jack E. Pratt

 

Title:

Manager

 

 

 

By: HWCC-Louisiana, Inc., its general partner

 

 

 

 

 

By:

/s/ JACK E. PRATT

 

Name:

Jack E. Pratt

 

Title:

President

 

62

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF LOUISIANA

PARISH OF CADDO

 

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified and
for the aforesaid Parish and State, personally came and appeared Keith Hightower
to me known, who declared and acknowledged to me, Notary, and the undersigned
competent witnesses that he is the Mayor of the City of Shreveport, and that he
is authorized to execute and deliver the foregoing Ground Lease on behalf of the
City of Shreveport, and that he signed and executed the foregoing Ground Lease,
as the free and voluntary act and deed of said entity, for and on behalf of said
entity and for the objects and purposes therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal and the said
appearer and the said witnesses have hereunto affixed their signatures this 19th
day of May, 1999.

 

WITNESSES:

 

 

/s/ KEITH HIGHTOWER

 

KEITH HIGHTOWER

 

 

 

 

 

 

NOTARY PUBLIC

 

 

My Commission expires:                .

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF

COUNTY OF

 

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified and
for the aforesaid County and State, personally came and
appeared                                       , to me known, who declared and
acknowledged to me, Notary, and the undersigned competent witnesses that he is
the                        of Sodak-Louisiana, L.L.C., and that he is authorized
to execute and deliver the foregoing Ground Lease on behalf of Sodak-Louisiana,
L.L.C. acting in its capacity as a general partner of QNOV, and that he signed
and executed the foregoing Ground Lease, as the free and voluntary act and deed
of said entity acting in its capacity as a general partner of QNOV, for and on
behalf of said entity acting in its capacity as a general partner of QNOV and
for the objects and purposes therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal and the said
appearer and the said witnesses have hereunto affixed their signatures
this        day of                                       , 1999.

 

WITNESSES:

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

My Commission expires:                .

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF

COUNTY OF

 

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified and
for the aforesaid County and State, personally came and
appeared                         , to me known, who declared and acknowledged to
me, Notary, and the undersigned competent witnesses that he is the
                       of HWCC-Louisiana, L.L.C., and that he is authorized to
execute and deliver the foregoing Ground Lease on behalf of HWCC-Louisiana,
L.L.C. acting in its capacity as a general partner of QNOV, and that he signed
and executed the foregoing Ground Lease, as the free and voluntary act and deed
of said entity acting in its capacity as a general partner of QNOV, for and on
behalf of said entity acting in its capacity as a general partner of QNOV and
for the objects and purposes therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal and the said
appearer and the said witnesses have hereunto affixed their signatures
this           day of                                       , 1999.

 

WITNESSES:

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

 

My Commission expires:                .

 

 

--------------------------------------------------------------------------------
